Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
dated as of
April 17, 2009
between
American International Group, Inc.
and
United States Department of the Treasury
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              Page   Article 1
Commitment; Closing

 
       
1.1 Commitment
    1  
1.2 Commitment Fee
    2  
1.3 Draws on Commitment
    2  
1.4 Termination of Investor’s Obligations
    2  
1.5 Commencement of Commitment
    2  
1.6 Conditions to Closing of Each Drawdown
    5  
1.7 Increases in Liquidation Preference
    5  
1.8 Interpretation
    6  
 
        Article 2
Representations and Warranties

 
       
2.1 Disclosure
    6  
2.2 Representations and Warranties of the Company
    7  
 
        Article 3
Covenants

 
       
3.1 Consummation of Purchase and Charter Amendment
    16  
3.2 Expenses
    17  
3.3 Sufficiency of Authorized Common Stock; Exchange Listing
    17  
3.4 Certain Notifications Until Closing
    18  
3.5 Information and Confidentiality
    18  
3.6 Additional Inspection Rights
    19  
3.7 Compliance with the Employ American Workers Act
    19  
3.8 Compliance with Guidelines of the Home Affordable Modification Program
    19  
3.9 Exchange of Series F Preferred Stock
    19  
3.10 Internal Controls
    20  
 
        Article 4
Additional Agreements

 
       
4.1 Purchase of Restricted Securities
    20  
4.2 Legends
    21  
4.3 Certain Transactions
    22  
4.4 Transfer of Purchased Securities, the Warrant and the Warrant Shares
    22  
4.5 Registration Rights
    22  
4.6 Voting of Warrant Shares
    34  

i



--------------------------------------------------------------------------------



 



              Page  
4.7 Depositary Shares
    34  
4.8 Restriction on Dividends and Repurchases
    35  
4.9 Repurchase of Investor Securities
    36  
4.10 Executive Compensation
    37  
4.11 Restrictions on Lobbying
    40  
4.12 Restrictions on Expenses
    40  
4.13 Risk Management Committee
    41  
4.14 Dividend Rate Adjustment
    41  
 
        Article 5
Miscellaneous

 
       
5.1 Termination
    41  
5.2 Survival of Representations and Warranties
    42  
5.3 Amendment
    42  
5.4 Waiver of Conditions
    42  
5.5 Governing Law; Submission to Jurisdiction, Etc
    42  
5.6 Notices
    42  
5.7 Definitions
    43  
5.8 Assignment
    44  
5.9 Severability
    44  
5.10 Entire Agreement
    44  
5.11 No Third Party Beneficiaries
    44  

LIST OF SCHEDULES

     
SCHEDULE A:
  ADDITIONAL TERMS AND CONDITIONS
SCHEDULE B:
  CAPITALIZATION
SCHEDULE C:
  LITIGATION
SCHEDULE D:
  COMPLIANCE WITH LAWS
SCHEDULE E:
  REGULATORY AGREEMENTS

LIST OF ANNEXES

     
ANNEX A:
  FORM OF CERTIFICATE OF DESIGNATIONS FOR PREFERRED STOCK
ANNEX B:
  FORM OF COMMENCEMENT OPINION
ANNEX C:
  FORM OF DRAWDOWN OPINION
ANNEX D:
  WARRANT

ii



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

          Location of Term   Definition
Affiliate
  5.7(c)
Agreement
  Recitals
Appraisal Procedure
  4.9(c)(i)
Available Amount
  1.1
Bankruptcy Exceptions
  2.2(d)
beneficially owns
  1.4
Benefit Plans
  1.5(e)(iv)
Board of Directors
  1.5(a)
Business Combination
  5.8
business day
  1.8
Capitalization Date
  2.2(b)
Certificate of Designations
  1.5(e)(iii)
Charter
  2.2(a)
Closing
  1.5(b)
Code
  2.2(n)
Commencement Date
  1.5(b)
Commitment
  1.1
Commitment Fee
  1.2
Commitment Fee Payment Date
  1.2
Common Stock
  Recitals
Company
  Recitals
Company Financial Statements
  2.2(h)
Company Material Adverse Effect
  2.1(a)
Company Reports
  2.2(i)(i)
Company Subsidiary; Company Subsidiaries
  2.2(e)(ii)
Compensation Regulations
  4.10(a)
Control
  4.9(c)(iii)
control; controlled by; under common control with
  5.7(c)
Controlled Group
  2.2(n)
Covered Employee
  4.10(b)(3)
Credit Agreement
  3.5(a)
Drawdown Amount
  1.3
Drawdown Date
  1.3
EESA
  1.5(e)(iv)
employee benefit plan
  2.2(n)
Equity Interests
  5.7(b)
ERISA
  2.2(n)
Exchange Act
  1.4
Fair Market Value
  4.9(c)(ii)
FP Retention Payment Amount
  1.1
FRBNY
  3.5(a)

iii



--------------------------------------------------------------------------------



 



          Location of Term   Definition
Fund
  5.7(b)
Funds
  4.10(e)
GAAP
  2.1(a)
Governmental Entities
  1.5(d)
Holder
  4.5(k)(i)
Holders’ Counsel
  4.5(k)(ii)
Indemnitee
  4.5(g)(i)
Information
  3.5(b)
Investor
  Recitals
Junior Stock
  4.8(c)
knowledge of the Company; Company’s knowledge
  5.7(d)
Last Fiscal Year
  2.1(b)
Maximum Amount
  1.1
officers
  5.7(d)
Parity Stock
  4.8(c)
Pending Underwritten Offering
  4.5(l)
Permitted Repurchases
  4.8(a)(ii)
Piggyback Registration
  4.5(a)(iv)
Plan
  2.2(n)
Plans
  1.5(e)(iv)
Previously Disclosed
  2.1(b)
Proprietary Rights
  2.2(u)
Purchase
  Recitals
Purchased Securities
  Recitals
register; registered; registration
  4.5(k)(iii)
Registrable Securities
  4.5(k)(iv)
Registration Expenses
  4.5(k)(v)
Regulatory Agreement
  2.2(s)
Relevant Period
  1.5(e)(iv)
Rule 144; Rule 144A; Rule 159A; Rule 405; Rule 415
  4.5(k)(vi)
SEC
  2.1(b)
Securities Act
  2.2(a)
Selling Expenses
  4.5(k)(vii)
Senior Executive Officers
  4.10(b)
Senior Partners
  4.10(b)
Series C Preferred Stock
  2.2(b)
Series C Preferred Stock Purchase Agreement
  4.5(a)(vi)
Series E Preferred Stock
  2.2(c)
Series E Preferred Stock Exchange Agreement
  4.5(a)(vi)
Series F Preferred Stock
  Recitals
Share Dilution Amount
  4.8(a)(ii)
Shelf Registration Statement
  4.5(a)(ii)

iv



--------------------------------------------------------------------------------



 



          Location of Term   Definition
significant subsidiary
  2.2(a)
Signing Date
  2.1(a)
Special Registration
  4.5(i)
Stockholder Proposal
  3.1(b)
subsidiary
  5.7(a)
Tax; Taxes
  2.2(o)
Termination Date
  1.4
Transfer
  4.4
Transfer Agent
  1.7
Trust
  1.4
underwritten
  4.5(o)
Warrant
  Recitals
Warrant Shares
  2.2(d)

v



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
Recitals:
     WHEREAS, American International Group, Inc. (the “Company”) intends to
issue in a private placement 300,000 shares of the Series F Fixed Rate
Non-Cumulative Perpetual Preferred Stock (the “Series F Preferred Stock”) and a
warrant (the “Warrant”, and together with the Preferred Stock, the “Purchased
Securities”) to purchase 3,000 shares of the Company’s common stock (“Common
Stock”), and the United States Department of the Treasury (the “Investor”)
intends to purchase (the “Purchase”) the Purchased Securities from the Company;
and
     WHEREAS, the Purchase will be governed by this Securities Purchase
Agreement (including the Schedules and Annexes hereto) (the “Agreement”).
     NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:
Article 1
Commitment; Closing
     1.1 Commitment. The Investor hereby commits to provide to the Company on or
after the Commencement Date (as defined below) and prior to the Termination Date
(as defined below), on the terms and conditions set forth herein, immediately
available funds in an amount up to, but not in excess of, the Available Amount,
as determined from time to time (the “Commitment”); provided that in no event
shall the aggregate amount funded under the Commitment exceed $29,835,000,000
(twenty nine billion eight hundred and thirty five million dollars) (it being
understood that this amount is equal to $30,000,000,000 (thirty billion dollars)
minus the FP Retention Payment Amount (as defined below)). “FP Retention Payment
Amount” means $165,000,000 (one hundred and sixty five million dollars), which
represents all retention payments made by AIG Financial Products Corp., AIG
Trading Group Inc. and their respective subsidiaries to their employees in
March 2009. The aggregate liquidation preference of the Series F Preferred Stock
shall increase in connection with draws on the Commitment, as set forth in
Section 1.7. “Available Amount” means, as of any date of determination, (a) the
Maximum Amount minus (b) the aggregate amount of financial assistance (other
than funding under the Commitment) that the Investor has, following the
Commencement Date, provided or agreed to provide to the Company, its
subsidiaries or any special purpose vehicle established by or for the benefit of
the Company or any of its subsidiaries, unless otherwise specified by the
Investor, in its sole discretion, under the terms of any such financial
assistance. “Maximum Amount” means, as of any date of determination, (a)
$29,835,000,000 (twenty nine billion eight hundred and thirty five million
dollars) minus (b) the aggregate amount of the liquidation preference of the
Series F Preferred Stock as of that date.

 



--------------------------------------------------------------------------------



 



     1.2 Commitment Fee. The Company shall pay to the Investor from the
operating cash flow of the Company an aggregate amount of $165,000,000 (the
“Commitment Fee”), representing a fee payable to the Investor for the agreement
by the Investor to enter into the Commitment. The Commitment Fee shall be
payable to the Investor in three installment payments of $55,000,000 on each of
the following dates: December 17, 2010, August 17, 2012 and April 17, 2014 (each
such date, a “Commitment Fee Payment Date”); provided that if the aggregate
amount of the Commitment Fee has not been paid on or prior to the Termination
Date the amount equal to $165,000,000 minus the aggregate amount of the
installment payments paid prior to the Termination Date shall be immediately
payable on the Termination Date. In the event that any Commitment Fee Payment
Date would otherwise fall on a day that is not a Business Day, the Commitment
Fee Payment Date shall be the next Business Day.
     1.3 Draws on Commitment. Subject to the fulfillment or waiver of the
conditions to each drawdown as set forth in Section 1.6, at any time on or after
the Commencement Date and prior to the Termination Date, the Company’s Chief
Executive Officer, Chief Financial Officer or Treasurer may, on behalf of the
Company, request that the Investor provide immediately available funds to the
Company in an amount up to but not in excess of the Available Amount (the
“Drawdown Amount”) as of the date of such request (the “Drawdown Date”);
provided that each request shall be for an amount that equals or exceeds the
lesser of (a) $1,000,000,000 (one billion dollars) and (b) the Available Amount
as of the date of such request. Any such request shall be valid only if it is in
writing and specifies the account of the Company to which such funds are to be
transferred and contains a certification of the Company’s Chief Executive
Officer, Chief Financial Officer or Treasurer that the requested amount does not
exceed the Available Amount as of the date of such request. The Investor shall
provide such funds to the Company within five (5) business days of its receipt
of such request or such shorter period as may be agreed to by the parties
hereto.
     1.4 Termination of Investor’s Obligations. All of the Investor’s
obligations under and in respect of the Commitment shall terminate upon the
earliest to occur of (i) April 17, 2014, (ii) the date on which the Available
Amount equals zero, (iii) the date the Company becomes a debtor in a pending
case under Title 11, United States Code and (iv) the date the AIG Credit
Facility Trust (or any successor entity established for the sole benefit of the
United States Treasury) (the “Trust”) and the Investor do not, in the aggregate,
beneficially own more than 50% of the aggregate voting power of the Company’s
voting securities (the “Termination Date”). “Beneficially owns” as used in this
Agreement is as defined in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended from time to time (the “Exchange Act”).
     1.5 Commencement of Commitment.
     (a) On the terms and subject to the conditions set forth in this Agreement,
the Company agrees to sell to the Investor the Purchased Securities in exchange
for the Investor’s entry into the Commitment, with an understanding that the
Board of Directors of the Company (the “Board of Directors”) has determined that
the value of the Investor’s entry into the Commitment is at least equal to the
aggregate of (i) the Commitment Fee, (ii) the aggregate par value of the
Series F Preferred Stock (iii) the value of the Warrant and (iv) the aggregate
par value of the Warrant Shares less the aggregate Exercise Price (as defined in
the Warrant) of the Warrant Shares (it being understood that the value received
by the Company includes, but is not

2



--------------------------------------------------------------------------------



 



limited to, consideration in the amount of the aggregate par value of the
Warrant Shares less the aggregate Exercise Price of the Warrant Shares, such
value received shall take the form of the Investor’s entry into the Commitment,
and so long as the par value of the Common Stock is $2.50 per share, the
aggregate par value of the Warrant Shares less the aggregate Exercise Price of
the Warrant Shares shall be reserved and credited on the books and records of
the Company in a special reserve as directed by the Board of Directors).
     (b) On the terms and subject to the conditions set forth in this Agreement,
the closing of the Purchase (the “Closing”) will take place at the location
specified in Schedule A, at the time and on the date set forth in Schedule A, or
as soon as practicable thereafter, or at such other place, time and date as
shall be agreed between the Company and the Investor. The time and date on which
the Closing occurs is referred to in this Agreement as the “Commencement Date”.
     (c) Subject to the fulfillment or waiver of the conditions to the Closing
in this Section 1.5, at the Closing (i) the Company will deliver to the Investor
the Series F Preferred Stock and the Warrant, in each case as evidenced by one
or more certificates dated the Commencement Date and bearing appropriate legends
as hereinafter provided for and (ii) upon verification of receipt of the
Preferred Stock and the Warrant by the Investor’s duly appointed custodian, the
Investor shall consummate the Purchase.
     (d) The respective obligations of each of the Investor and the Company to
consummate the Purchase are subject to the fulfillment (or waiver by the
Investor and the Company, as applicable) prior to the Closing of the conditions
that (i) any approvals or authorizations of all United States and other
governmental, regulatory or judicial authorities (collectively, “Governmental
Entities”) required for the consummation of the Purchase shall have been
obtained or made in form and substance reasonably satisfactory to each party and
shall be in full force and effect and all waiting periods required by United
States and other applicable law, if any, shall have expired and (ii) no
provision of any applicable United States or other law and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit the
Purchase.
     (e) The obligation of the Investor to consummate the Purchase is also
subject to the fulfillment (or waiver by the Investor) at or prior to the
Closing of each of the following conditions:
     (i) (A) the representations and warranties of the Company set forth in
Section 2.2 shall be true and correct in all material respects as though made on
and as of the Commencement Date (other than representations and warranties that
by their terms speak as of another date, which representations and warranties
shall be true and correct in all material respects as of such other date) and
(B) the Company shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the
Commencement Date;
     (ii) the Investor shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
conditions set forth in Section 1.5(e)(i) have been satisfied;

3



--------------------------------------------------------------------------------



 



     (iii) the Company shall have duly adopted and filed with the Secretary of
State of Delaware the certificate of designations for the Series F Preferred
Stock in substantially the form attached hereto as Annex A (the “Certificate of
Designations”) and such filing shall have been accepted;
     (iv) (A) the Company shall have taken all necessary action to effect such
changes to its existing compensation, bonus, incentive and other benefit plans,
arrangements and agreements (including golden parachute, severance and
employment agreements) (collectively, “Plans”, and together with all such plans,
arrangements and agreements hereafter adopted, created or entered into, “Benefit
Plans”) with respect to the Senior Executive Officers (and to the extent
necessary for such changes to be legally enforceable, each of the Senior
Executive Officers shall have duly consented in writing to such changes), as may
be necessary, during the Relevant Period, in order to comply with Section 111 of
the Emergency Economic Stabilization Act of 2008, as amended (the “EESA”),
including the provisions for Systemically Significant Failing Institutions, as
implemented by guidance or regulation issued thereunder, including Notice
2008-PSSFI, that has been issued and is in effect as of the Commencement Date,
including provisions prohibiting severance payments to the Senior Executive
Officers, (B) the Company shall have taken all necessary action to effect such
changes to its Plans with respect to the U.S.-based Senior Partners (and to the
extent necessary for such changes to be legally enforceable, each of the
U.S.-based Senior Partners shall have duly consented in writing to such
changes), as may be necessary, during the Relevant Period, in order to comply
with the requirements in Section 4.10 of this Agreement (as the requirements
referred to in such Section are in effect as of the Commencement Date), (C) the
Company shall have used its best efforts to take all necessary action to effect
such changes to its Plans with respect to the other Senior Partners (and to the
extent necessary for such changes to be legally enforceable, to have each of the
other Senior Partners duly consent in writing to such changes), as may be
necessary, during the Relevant Period, in order to comply with the requirements
in Section 4.10 of this Agreement (as the requirements referred to in such
Section are in effect as of the Commencement Date) and (D) the Investor shall
have received a certificate signed on behalf of the Company by a senior
executive officer certifying to the effect that the conditions set forth in
Section 1.5(e)(iv)(A) and (B) have been satisfied; “Relevant Period” means the
period in which any obligation of the Company arising from financial assistance
provided under the Troubled Asset Relief Program remains outstanding (excluding
any period during which the Federal government only holds warrants to purchase
the Company’s Common Stock);
     (v) the Company shall have delivered to the Investor a written opinion from
counsel to the Company (which may be internal counsel), addressed to the
Investor and dated as of the Commencement Date, in substantially the form
attached hereto as Annex B;
     (vi) the Company shall have delivered certificates in proper form
evidencing the Series F Preferred Stock to the Investor or its designee(s);

4



--------------------------------------------------------------------------------



 



     (vii) the Company shall have provided to the Investor, on the Commencement
Date, a use of capital plan in a form reasonably satisfactory to the Investor
that describes the expected use of the aggregate proceeds received under the
Commitment; and
     (viii) the Company shall have duly executed the Warrant in substantially
the form attached hereto as Annex D and delivered such executed Warrant to the
Investor or its designee(s).
     1.6 Conditions to Closing of Each Drawdown. The obligation of the Investor
to consummate any drawdown on or following the Commencement Date is subject to
the fulfillment (or waiver by the Investor), on the applicable Drawdown Date, of
each of the following conditions:
     (a) on such Drawdown Date, the Company is not a debtor in a pending case
under Title 11, United States Code;
     (b) on such Drawdown Date, the Trust and the Investor beneficially own in
the aggregate more than 50% of the aggregate voting power of the Company’s
voting securities;
     (c) on or before such Drawdown Date, the Company shall have provided to the
Investor an outline, in a form reasonably satisfactory to the Investor, of the
expected uses by the Company of the Drawdown Amount for such Drawdown Date;
     (d) the Investor shall have received a certificate signed on behalf of the
Company by the Chief Executive Officer, Chief Financial Officer or Treasurer
certifying to the effect that (A) as of such Drawdown Date, the representations
and warranties of the Company set forth in Sections 2.2(a) relating solely to
the due incorporation, valid existence and good standing of the Company and the
last sentence thereof, 2.2(b), 2.2(c), 2.2(d) and 2.2(e)(i) are true and correct
in all material respects as though made on and as of such Drawdown Date (other
than representations and warranties that by their terms speak as of another
date, which representations and warranties shall be true and correct in all
material respects as of such other date, and the representations in
Section 2.2(b), which speak only as of the Commencement Date) and (B) the
Company shall have performed in all material respects all obligations required
to be performed by it under this Agreement at or prior to such Drawdown Date;
and
     (e) the Company shall have delivered to the Investor a written opinion from
counsel to the Company (which may be internal counsel), addressed to the
Investor and dated as of the Drawdown Date, in substantially the form attached
hereto as Annex C;
     1.7 Increases in Liquidation Preference. The aggregate liquidation
preference of the outstanding shares of Series F Preferred Stock shall be
automatically increased by an amount equal to the amount of each Drawdown
pursuant to Section 1.3 that is actually funded by the Investor to the Company,
and such increase shall occur simultaneously with such funding and shall be
allocated ratably to the shares of Series F Preferred Stock. The Company shall
duly mark its records and the transfer agent for the Series F Preferred Stock
(the “Transfer Agent”) shall complete the Schedule of Increases of the Series F
Preferred Stock Liquidation Preference in the

5



--------------------------------------------------------------------------------



 



form attached to the Series F Preferred Share Certificate (as defined in the
Certificate of Designations) to reflect each increase in the liquidation
preference of the Series F Preferred Stock contemplated herein (but, for the
avoidance of doubt, such increase shall be effective regardless of whether the
Company has properly marked its records or the Transfer Agent has properly
completed such schedule).
     1.8 Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Annexes” or “Schedules” such reference
shall be to a Recital, Article or Section of, or Annex or Schedule to, this
Agreement. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. References to “herein”, “hereof”, “hereunder” and
the like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The table of contents and
headings contained in this Agreement are for reference purposes only and are not
part of this Agreement. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed followed by the words “without
limitation.” No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel. All references to “$” or “dollars” mean the lawful currency of the
United States of America. Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section. References to a “business day” shall mean any day
except Saturday, Sunday and any day on which banking institutions in the State
of New York generally are authorized or required by law or other governmental
actions to close.
Article 2
Representations and Warranties
     2.1 Disclosure.
     (a) “Company Material Adverse Effect” means a material adverse effect on
(i) the business, results of operation or financial condition of the Company and
its consolidated subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of
(a) changes after the date of this Agreement (the “Signing Date”) in general
business, economic or market conditions (including changes generally in
prevailing interest rates, credit availability and liquidity, currency exchange
rates and price levels or trading volumes in the United States or foreign
securities or credit markets), or any outbreak or escalation of hostilities,
declared or undeclared acts of war or terrorism, in each case generally
affecting the industries in which the Company and its subsidiaries operate, (b)
changes or proposed changes after the Signing Date in generally accepted
accounting principles in the United States (“GAAP”) or regulatory accounting
requirements, or authoritative interpretations thereof, (c) changes or proposed
changes after the Signing Date in securities, insurance and other laws of
general applicability or related policies or interpretations of

6



--------------------------------------------------------------------------------



 



Governmental Entities (in the case of each of these clauses (a), (b) and (c),
other than changes or occurrences to the extent that such changes or occurrences
have or would reasonably be expected to have a materially disproportionate
adverse effect on the Company and its consolidated subsidiaries taken as a whole
relative to comparable U.S. insurance or financial services organizations), or
(d) changes in the market price or trading volume of the Common Stock, or any
other equity, equity-related or debt securities of the Company or its
consolidated subsidiaries (it being understood and agreed that the exception set
forth in this clause (d) does not apply to the underlying reason giving rise to
or contributing to any such change); or (ii) the ability of the Company to
consummate the Purchase and the other transactions contemplated by this
Agreement and the Warrant and perform its obligations hereunder or thereunder on
a timely basis.
     (b) “Previously Disclosed” means information set forth or incorporated in
the Company’s Annual Report on Form 10-K for the most recently completed fiscal
year of the Company filed with the Securities and Exchange Commission (the
“SEC”) prior to the Signing Date (the “Last Fiscal Year”) or in its other
publicly available reports and forms filed with or furnished to the SEC under
Sections 13(a), 14(a) or 15(d) of the Exchange Act on or after the last day of
the Last Fiscal Year and prior to the Signing Date.
     2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants to the Investor that as of the
Signing Date and as of the Commencement Date and, with respect to clause (a)
(the representations and warranties relating solely to the due incorporation,
valid existence and good standing of the Company and the last sentence thereof)
and clauses (b), (c), (d) and (e)(i) of this Section 2.2, as of each Drawdown
Date (or such other date specified herein):
     (a) Organization, Authority and Significant Subsidiaries. The Company has
been duly incorporated and is validly existing and in good standing under the
laws of the State of Delaware, with the necessary power and authority to own its
properties and conduct its business in all material respects as currently
conducted; except as has not had, individually or in the aggregate, and would
not reasonably be expected to have a Company Material Adverse Effect, the
Company has been duly qualified as a foreign corporation for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification; each subsidiary of the Company that is a “significant
subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X under the
Securities Act of 1933 (the “Securities Act”) has been duly organized and is
validly existing in good standing under the laws of its jurisdiction of
organization. The Restated Certificate of Incorporation of the Company, as
amended (the “Charter”) and bylaws of the Company, copies of which have been
provided to the Investor prior to the Signing Date, are true, complete and
correct copies of such documents as in full force and effect as of the Signing
Date.
     (b) Capitalization. The authorized capital stock of the Company and the
outstanding capital stock of the Company (including securities convertible into,
or exercisable or exchangeable for, capital stock of the Company) as of the most
recent fiscal month-end preceding the Signing Date, or such other date as the
parties may agree (the “Capitalization

7



--------------------------------------------------------------------------------



 



Date”), is set forth on Schedule B. The outstanding shares of capital stock of
the Company have been duly authorized and are validly issued and outstanding,
fully paid and non-assessable, and subject to no preemptive rights (and were not
issued in violation of any preemptive rights). As of the Signing Date, the
Company does not have outstanding any securities or other obligations providing
the holder the right to acquire Common Stock that is not reserved for issuance,
and the Company has not made any other commitment to authorize, issue or sell
any Common Stock, except as specified on Schedule B and including the Series C
Perpetual, Convertible, Participating Preferred Stock, par value $5.00 per share
(the “Series C Preferred Stock”). Since the Capitalization Date, the Company has
not issued any shares of Common Stock, other than (i) shares issued upon the
exercise of stock options or delivered under other equity-based awards or other
convertible securities or warrants which were issued and outstanding on the
Capitalization Date and disclosed on Schedule B and (ii) shares disclosed on
Schedule B.
     (c) Series F Preferred Stock. The Series F Preferred Stock has been duly
and validly authorized, and, when issued and delivered pursuant to this
Agreement, such Series F Preferred Stock will be duly and validly issued and
fully paid and non-assessable, will not be issued in violation of any preemptive
rights, and, until the approval by the Company’s stockholders of the amendment
to the Charter to cause the Series F Preferred Stock, the Company’s Series E
Fixed Rate Non-Cumulative Perpetual Preferred Stock, par value $5.00 per share
(the “Series E Preferred Stock”) and any other series of Serial Preferred Stock
(as defined in the Charter) issued to the Investor to rank senior to the
Series C Preferred Stock, and any subsequently issued series of Serial Preferred
Stock (as defined in the Charter) that is not initially issued to the Investor,
will rank pari passu with all other series or classes of the Company’s preferred
stock, whether or not issued or outstanding, with respect to the payment of
dividends and the distribution of assets in the event of any dissolution,
liquidation or winding up of the Company.
     (d) The Warrant and Warrant Shares. The Warrant has been duly authorized
and, when executed and delivered as contemplated hereby, will constitute a valid
and legally binding obligation of the Company enforceable against the Company in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles,
regardless of whether such enforceability is considered in a proceeding at law
or in equity (“Bankruptcy Exceptions”). The shares of Common Stock issuable upon
exercise of the Warrant (the “Warrant Shares”) have been duly authorized and
reserved for issuance upon exercise of the Warrant and when so issued in
accordance with the terms of the Warrant will be validly issued, fully paid and
non-assessable.
     (e) Authorization, Enforceability.
     (i) The Company has the corporate power and authority to execute and
deliver this Agreement and the Warrant and, subject to the approval of its
stockholders described in Section 3.1(b) and the corporate authorizations
necessary to effect the transactions contemplated by Section 3.9, to carry out
its obligations hereunder and thereunder (which includes the issuance of the
Series F Preferred Stock, the Warrant and the Warrant Shares). The execution,
delivery and performance by the Company of this

8



--------------------------------------------------------------------------------



 



Agreement and the Warrant and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of the Company and its stockholders, and no further approval or
authorization is required on the part of the Company or its stockholders, except
as described in Section 3.1(b) and the corporate authorizations necessary to
effect the transactions contemplated by Section 3.9. This Agreement is a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to the Bankruptcy Exceptions.
     (ii) The execution, delivery and performance by the Company of this
Agreement and the Warrant and the consummation of the transactions contemplated
hereby and thereby and compliance by the Company with the provisions hereof and
thereof, will not (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of, any lien, security
interest, charge or encumbrance upon any of the properties or assets of the
Company or any subsidiary of the Company (each a “Company Subsidiary” and,
collectively, the “Company Subsidiaries”) under any of the terms, conditions or
provisions of (i) subject to the approval of the Company’s stockholders as
described in Section 3.1(b) and the corporate authorizations necessary to effect
the transactions contemplated by Section 3.9, its organizational documents or
(ii) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Company or any Company
Subsidiary is a party or by which it or any Company Subsidiary may be bound, or
to which the Company or any Company Subsidiary or any of the properties or
assets of the Company or any Company Subsidiary may be subject, or (B) subject
to compliance with the statutes and regulations referred to in the next
paragraph, violate any statute, rule or regulation or any judgment, ruling,
order, writ, injunction or decree applicable to the Company or any Company
Subsidiary or any of their respective properties or assets except, in the case
of clauses (A)(ii) and (B), for those occurrences that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect.
     (iii) Other than the filing of the Certificate of Designations with the
Secretary of State of Delaware, any current report on Form 8-K required to be
filed with the SEC, such filings and approvals as are required to be made or
obtained under any state “blue sky” laws, the filing of any proxy statement
contemplated by Section 3.1(b), any filings or approvals required in connection
with the transactions contemplated by Section 3.9 and such as have been made or
obtained, no notice to, filing with, exemption or review by, or authorization,
consent or approval of, any Governmental Entity is required to be made or
obtained by the Company in connection with the consummation by the Company of
the Purchase or the performance of its obligations hereunder, except for any
such notices, filings, exemptions, reviews, authorizations, consents and
approvals the failure of which to make or obtain would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect.

9



--------------------------------------------------------------------------------



 



     (f) Anti-takeover Provisions and Rights Plan. The Board of Directors has
taken all necessary action to ensure that the transactions contemplated by this
Agreement and the Warrant and the consummation of the transactions contemplated
hereby and thereby, including the exercise of the Warrant in accordance with its
terms, will be exempt from any anti-takeover or similar provisions of the
Company’s Charter and bylaws, and any other provisions of any applicable
“moratorium”, “control share”, “fair price”, “interested stockholder” or other
anti-takeover laws and regulations of any jurisdiction. The Company has taken
all actions necessary to render any stockholders’ rights plan of the Company
inapplicable to this Agreement and the Warrant and the consummation of the
transactions contemplated hereby and thereby, including the exercise of the
Warrant in accordance with its terms.
     (g) No Company Material Adverse Effect. Since the last day of the last
completed fiscal period for which the Company has filed a Quarterly Report on
Form 10-Q or an Annual Report on Form 10-K with the SEC prior to the Signing
Date, no fact, circumstance, event, change, occurrence, condition or development
has occurred that, individually or in the aggregate, has had or would reasonably
be expected to have a Company Material Adverse Effect.
     (h) Company Financial Statements. The financial statements of the Company
and its consolidated subsidiaries (collectively, the “Company Financial
Statements”) included or incorporated by reference in the Company Reports filed
with the SEC since December 31, 2006, present fairly in all material respects
the consolidated financial position of the Company and its consolidated
subsidiaries as of the dates indicated therein (or if amended prior to the
Signing Date, as of the date of such amendment) and the consolidated results of
their operations for the periods specified therein; and except as stated
therein, such financial statements (A) were prepared in conformity with GAAP
applied on a consistent basis (except as may be noted therein), (B) have been
prepared from, and are in accordance with, the books and records of the Company
and the Company Subsidiaries and (C) complied as to form, as of their respective
dates of filing with the SEC, in all material respects with the applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto.
     (i) Reports.
     (i) Since December 31, 2006, the Company and each Company Subsidiary has
timely filed (subject to any permitted extension) all reports, registrations,
documents, filings, statements and submissions, together with any amendments
thereto, that it was required to file with any Governmental Entity (the
foregoing, collectively, the “Company Reports”) and has paid all fees and
assessments due and payable in connection therewith, except, in each case, as
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect. As of their respective dates of filing, the
Company Reports complied in all material respects with all statutes and
applicable rules and regulations of the applicable Governmental Entities. In the
case of each such Company Report filed with or furnished to the SEC, such
Company Report (A) did not, as of its date or if amended prior to the Signing
Date, as of the date of such amendment, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in light of the circumstances

10



--------------------------------------------------------------------------------



 



under which they were made, not misleading, and (B) complied as to form in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act. With respect to all other Company Reports, the Company Reports
were complete and accurate in all material respects as of their respective
dates. No executive officer of the Company or any Company Subsidiary has failed
in any respect to make the certifications required of him or her under
Section 302 or 906 of the Sarbanes-Oxley Act of 2002. This Section 2.2(i)(i)
shall not apply with respect to tax returns, which shall be governed solely by
the representations made under Section 2.2(o).
     (ii) The records, systems, controls, data and information of the Company
and the Company Subsidiaries are recorded, stored, maintained and operated under
means (including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or their accountants (including all
means of access thereto and therefrom), except for any non-exclusive ownership
and non-direct control that would not reasonably be expected to have a material
adverse effect on the system of internal accounting controls described below in
this Section 2.2(i)(ii). The Company (A) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange
Act) to ensure that material information relating to the Company, including the
consolidated Company Subsidiaries, is made known to the chief executive officer
and the chief financial officer of the Company by others within those entities,
and (B) has disclosed, based on its most recent evaluation prior to the Signing
Date, to the Company’s outside auditors and the audit committee of the Board of
Directors (x) any significant deficiencies and material weaknesses in the design
or operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (y) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting.
     (j) No Undisclosed Liabilities. Neither the Company nor any of the Company
Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected or reserved
against in the Company Financial Statements to the extent required to be so
reflected or reserved against in accordance with GAAP, except for
(A) liabilities that have arisen since the last fiscal year end in the ordinary
and usual course of business and consistent with past practice and
(B) liabilities that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Company Material Adverse Effect.
     (k) Offering of Securities. Neither the Company nor any person acting on
its behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Series F Preferred Stock or the Warrant under
the Securities Act, and the rules and regulations of the SEC promulgated
thereunder), which might subject the offering or issuance of

11



--------------------------------------------------------------------------------



 



any of the Series F Preferred Stock or the Warrant to the Investor pursuant to
this Agreement to the registration requirements of the Securities Act.
     (l) Litigation and Other Proceedings. Except (i) as set forth on Schedule C
or (ii) as would not, individually or in the aggregate, reasonably be expected
to have a Company Material Adverse Effect, there is no (A) pending or, to the
knowledge of the Company, threatened, claim, action, suit, investigation or
proceeding, against the Company or any Company Subsidiary or to which any of
their assets are subject nor is the Company or any Company Subsidiary subject to
any order, judgment or decree or (B) unresolved violation, criticism or
exception by any Governmental Entity with respect to any report or relating to
any examinations or inspections of the Company or any Company Subsidiaries.
     (m) Compliance with Laws. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, to
the knowledge of the Company, the Company and the Company Subsidiaries have all
permits, licenses, franchises, authorizations, orders and approvals of, and have
made all filings, applications and registrations with, Governmental Entities
that are required in order to permit them to own or lease their properties and
assets and to carry on their business as presently conducted and that are
material to the business of the Company or such Company Subsidiary. Except as
set forth on Schedule D, to the knowledge of the Company, the Company and the
Company Subsidiaries have complied in all respects and are not in default or
violation of, and none of them is, to the knowledge of the Company, under
investigation with respect to or, to the knowledge of the Company, have been
threatened to be charged with or given notice of any violation of, any
applicable domestic (federal, state or local) or foreign law, statute,
ordinance, license, rule, regulation, policy or guideline, order, demand, writ,
injunction, decree or judgment of any Governmental Entity, other than such
noncompliance, defaults or violations that would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.
Except for statutory or regulatory restrictions of general application or as set
forth on Schedule D, to the knowledge of the Company, no Governmental Entity has
placed any restriction on the business or properties of the Company or any
Company Subsidiary that would, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.
     (n) Employee Benefit Matters. Except as would not reasonably be expected to
have, either individually or in the aggregate, a Company Material Adverse
Effect: (A) each “employee benefit plan” (within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
providing benefits to any current or former employee, officer or director of the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) that
is sponsored, maintained or contributed to by the Company or any member of its
Controlled Group and for which the Company or any member of its Controlled Group
would have any liability, whether actual or contingent (each, a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations, including ERISA and the Code; (B)
with respect to each Plan subject to Title IV of ERISA (including, for purposes
of this clause (B), any plan subject to Title IV of ERISA that the Company or
any member of its Controlled

12



--------------------------------------------------------------------------------



 



Group previously maintained or contributed to in the six years prior to the
Signing Date), (1) no “reportable event” (within the meaning of Section 4043(c)
of ERISA), other than a reportable event for which the notice period referred to
in Section 4043(c) of ERISA has been waived, has occurred in the three years
prior to the Signing Date or is reasonably expected to occur in the current plan
year, (2) no “accumulated funding deficiency” (within the meaning of Section 302
of ERISA or Section 412 of the Code), whether or not waived, has occurred in the
three years prior to the Signing Date or is reasonably expected to occur,
(3) the fair market value of the assets under each Plan exceeds the present
value of all benefits accrued under such Plan (determined based on the
assumptions used to fund such Plan) and (4) neither the Company nor any member
of its Controlled Group has incurred in the six years prior to the Signing Date,
or reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the PBGC in the ordinary course
and without default) in respect of a Plan (including any Plan that is a
“multiemployer plan”, within the meaning of Section 4001(c)(3) of ERISA); and
(C) each Plan that is intended to be qualified under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
with respect to its qualified status that has not been revoked, or such a
determination letter has been timely applied for but not received by the Signing
Date, and nothing has occurred, whether by action or by failure to act, which
could reasonably be expected to cause the loss, revocation or denial of such
qualified status or favorable determination letter.
     (o) Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, (i) the
Company and the Company Subsidiaries have filed all federal, state, local and
foreign income and franchise Tax returns required to be filed through the
Signing Date, subject to permitted extensions, and have paid all Taxes due
thereon, and (ii) no Tax deficiency has been determined adversely to the Company
or any of the Company Subsidiaries, nor does the Company have any knowledge of
any Tax deficiencies. “Tax” or “Taxes” means any federal, state, local or
foreign income, gross receipts, property, sales, use, license, excise,
franchise, employment, payroll, withholding, alternative or add on minimum, ad
valorem, transfer or excise tax, or any other tax, custom, duty, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or penalty, imposed by any Governmental Entity.
     (p) Properties and Leases. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the Company Subsidiaries have good and marketable title to all real
properties and all other properties and assets owned by them, in each case free
from liens, encumbrances, claims and defects (other than liens, encumbrances,
claims or defects created pursuant to the Guarantee and Pledge Agreement, dated
as of September 22, 2008 and as amended, between the Company and the FRBNY) that
would affect the value thereof or interfere with the use made or to be made
thereof by them. Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, the Company
and the Company Subsidiaries hold all leased real or personal property under
valid and enforceable leases with no exceptions that would interfere with the
use made or to be made thereof by them.

13



--------------------------------------------------------------------------------



 



     (q) Environmental Liability. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect:
     (i) there is no legal, administrative, or other proceeding, claim or action
of any nature seeking to impose, or that would reasonably be expected to result
in the imposition of, on the Company or any Company Subsidiary, any liability
relating to the release of hazardous substances as defined under any local,
state or federal environmental statute, regulation or ordinance, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
pending or, to the Company’s knowledge, threatened against the Company or any
Company Subsidiary;
     (ii) to the Company’s knowledge, there is no reasonable basis for any such
proceeding, claim or action; and
     (iii) neither the Company nor any Company Subsidiary is subject to any
agreement, order, judgment or decree by or with any court, Governmental Entity
or third party imposing any such environmental liability.
     (r) Risk Management Instruments. Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect,
all derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries or its or their customers,
were entered into (i) only in the ordinary course of business, (ii) in
accordance with prudent practices and in all material respects with all
applicable laws, rules, regulations and regulatory policies and (iii) with
counterparties believed to be financially responsible at the time; and each of
such instruments constitutes the valid and legally binding obligation of the
Company or one of the Company Subsidiaries, enforceable in accordance with its
terms, except as may be limited by the Bankruptcy Exceptions. Neither the
Company or the Company Subsidiaries, nor, to the knowledge of the Company, any
other party thereto, is in breach of any of its obligations under any such
agreement or arrangement other than such breaches that would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.
     (s) Agreements with Regulatory Agencies. Except as set forth on Schedule E,
to the knowledge of the Company, neither the Company nor any Company Subsidiary
is subject to any material cease-and-desist or other similar order or
enforcement action issued by, or is a party to any material written agreement,
consent agreement or memorandum of understanding with, or is a party to any
commitment letter or similar undertaking to, or is subject to any capital
directive by, or since December 31, 2006, has adopted any board resolutions at
the request of, any Governmental Entity (other than the primary insurance
regulators with jurisdiction over the Company Subsidiaries) that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies or procedures, its internal controls, its
management or its operations or business. Each item in the immediately preceding
sentence and without taking into consideration of the parenthetical provided
therein, is referred to herein as a “Regulatory Agreement.” To the knowledge of
the

14



--------------------------------------------------------------------------------



 



Company, neither the Company nor any Company Subsidiary has been advised since
December 31, 2006 by any such Governmental Entity that it is considering
issuing, initiating, ordering, or requesting any such Regulatory Agreement
(other than any such Regulatory Agreement that does not have a Company Material
Adverse Effect). Except as set forth on Schedule E, to the knowledge of the
Company, the Company and each Company Subsidiary are in compliance in all
material respects with each Regulatory Agreement to which it is party or
subject, and, to the knowledge of the Company, neither the Company nor any
Company Subsidiary has received any notice from any Governmental Entity
indicating that either the Company or any Company Subsidiary is not in
compliance in all material respects with any such Regulatory Agreement.
     (t) Insurance. The Company and the Company Subsidiaries are insured with
reputable insurers against such risks and in such amounts as the management of
the Company reasonably has determined to be prudent and consistent with industry
practice. The Company and the Company Subsidiaries are in material compliance
with their insurance policies and are not in default under any of the material
terms thereof, each such policy is outstanding and in full force and effect, all
premiums and other payments due under any material policy have been paid, and
all claims thereunder have been filed in due and timely fashion, except, in each
case, as would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect.
     (u) Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect,
(i) the Company and each Company Subsidiary owns or otherwise has the right to
use, all intellectual property rights, including all trademarks, trade dress,
trade names, service marks, domain names, patents, inventions, trade secrets,
know-how, works of authorship and copyrights therein, that are used in the
conduct of their existing businesses and all rights relating to the plans,
design and specifications of any of its branch facilities (“Proprietary Rights”)
free and clear of all liens and any claims of ownership by current or former
employees, contractors, designers or others and (ii) neither the Company nor any
of the Company Subsidiaries is materially infringing, diluting, misappropriating
or violating, nor has the Company or any or the Company Subsidiaries received
any written (or, to the knowledge of the Company, oral) communications alleging
that any of them has materially infringed, diluted, misappropriated or violated,
any of the Proprietary Rights owned by any other person. Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, to the Company’s knowledge, no other person is
infringing, diluting, misappropriating or violating, nor has the Company or any
or the Company Subsidiaries sent any written communications since January 1,
2006 alleging that any person has infringed, diluted, misappropriated or
violated, any of the Proprietary Rights owned by the Company and the Company
Subsidiaries.
     (v) Brokers and Finders. No broker, finder or investment banker is entitled
to any financial advisory, brokerage, finder’s or other fee or commission in
connection with this Agreement or the Warrant or the transactions contemplated
hereby or thereby based upon arrangements made by or on behalf of the Company or
any Company Subsidiary for which the Investor could have any liability.

15



--------------------------------------------------------------------------------



 



     (w) No Inconsistent Agreement. Prior to the Signing Date, the Company has
not entered into an agreement with respect to its securities that is
inconsistent with the order of priority set forth in Section 4.5(a)(vi) for the
offering of securities under a Shelf Registration Statement pursuant to
Section 4.5(a)(ii) or a Piggyback Registration under Section 4.5(a)(iv).
Article 3
Covenants
     3.1 Consummation of Purchase and Charter Amendment. (a) Subject to the
terms and conditions of this Agreement, each of the parties will use its
commercially reasonable efforts in good faith to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary, proper or
desirable, or advisable under applicable laws, so as to permit consummation of
the Purchase as promptly as practicable and otherwise to enable consummation of
the transactions contemplated hereby and shall use commercially reasonable
efforts to cooperate with the other party to that end.
     (b) At and prior to the next annual meeting of the Company’s stockholders
following the Commencement Date, the Company shall take all action necessary
under all applicable laws and regulations and the Charter to vote at such
meeting on a proposal (the “Stockholder Proposal”) to amend the Charter to
(i) permit the Board of Directors to issue classes of Serial Preferred Stock (as
defined in the Charter) that are not of equal rank, such that the Board of
Directors or a duly authorized committee thereof may, prior to issuance, in the
resolution or resolutions providing for the issue of shares of each particular
series, provide whether the shares of such series rank senior or junior to any
other class of Serial Preferred Stock as to the right to receive dividends and
the right to receive payments out of the assets of the Company upon voluntary or
involuntary liquidation, dissolution or winding up of the Company and (ii) cause
the Series F Preferred Stock and any other series of Serial Preferred Stock
issued to the Investor to rank senior to the Series C Preferred Stock and any
subsequently issued series of Serial Preferred Stock that is not issued to the
Investor, so that as a result of these amendments the Series C Preferred Stock
and any other subsequently issued series of Serial Preferred Stock that ranks
pari passu with or junior to the Series C Preferred Stock would not be entitled
to vote on the subsequent creation or issuance of any such senior Serial
Preferred Stock. In connection with such meeting, the Company shall prepare (and
the Investor will reasonably cooperate with the Company to prepare) and file
with the SEC a preliminary proxy statement, shall use its reasonable best
efforts to respond to any comments of the SEC or its staff thereon and to cause
a definitive proxy statement related to such stockholders’ meeting to be mailed
to the Company’s stockholders not more than five business days after clearance
thereof by the SEC. The Company shall notify the Investor promptly of the
receipt of any comments from the SEC or its staff with respect to the proxy
statement and of any request by the SEC or its staff for amendments or
supplements to such proxy statement or for additional information and will
supply the Investor with copies of all correspondence between the Company or any
of its representatives, on the one hand, and the SEC or its staff, on the other
hand, with respect to such proxy statement. If at any time prior to such
stockholders’ meeting there shall occur any event that is required to be set
forth in an amendment or supplement to the proxy statement, the Company shall as
promptly as

16



--------------------------------------------------------------------------------



 



practicable prepare and mail to its stockholders such an amendment or
supplement. Each of the Investor and the Company agrees promptly to correct any
information provided by it or on its behalf for use in the proxy statement if
and to the extent that such information shall have become false or misleading in
any material respect, and the Company shall as promptly as practicable prepare
and mail to its stockholders an amendment or supplement to correct such
information to the extent required by applicable laws and regulations. The
Company shall consult with the Investor prior to filing any proxy statement, or
any amendment or supplement thereto, and provide the Investor with a reasonable
opportunity to comment thereon. In the event that the approval of the
Stockholder Proposal is not obtained at such annual stockholders meeting, the
Company shall include a proposal to approve such proposal at a meeting of its
stockholders no less than once in each subsequent twelve-month period beginning
on June 1, 2009 until such approval is obtained or made.
     (c) None of the information supplied by the Company or any of the Company
Subsidiaries for inclusion in any proxy statement in connection with any such
stockholders meeting of the Company will, at the date it is filed with the SEC,
when first mailed to the Company’s stockholders and at the time of any
stockholders meeting, and at the time of any amendment or supplement thereof,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.
     3.2 Expenses. Unless otherwise provided in this Agreement or the Warrant,
each of the parties hereto will bear and pay all costs and expenses incurred by
it or on its behalf in connection with the transactions contemplated under this
Agreement or the Warrant, including fees and expenses of its own financial or
other consultants, investment bankers, accountants and counsel.
     3.3 Sufficiency of Authorized Common Stock; Exchange Listing.
     (a) During the period from the Commencement Date until the date on which
the Warrant has been fully exercised, the Company shall at all times have
reserved for issuance, free of preemptive or similar rights, a sufficient number
of authorized and unissued Warrant Shares to effectuate such exercise. Nothing
in this Section 3.3 shall preclude the Company from satisfying its obligations
in respect of the exercise of the Warrant by delivery of shares of Common Stock
which are held in the treasury of the Company. As soon as reasonably practicable
following the Commencement Date, the Company shall, at its expense, cause the
Warrant Shares to be listed on the same national securities exchange on which
the Common Stock is listed, subject to official notice of issuance, and shall
maintain such listing for so long as any Common Stock is listed on such
exchange.
     (b) If requested by the Investor, the Company shall promptly use its
reasonable best efforts to cause the Series F Preferred Stock to be approved for
listing on a national securities exchange as promptly as practicable following
such request.

17



--------------------------------------------------------------------------------



 



     3.4 Certain Notifications Until Closing. From the Signing Date until the
Closing, the Company shall promptly notify the Investor of (i) any fact, event
or circumstance of which it is aware and which would reasonably be expected to
cause any representation or warranty of the Company contained in this Agreement
to be untrue or inaccurate in any material respect or to cause any covenant or
agreement of the Company contained in this Agreement not to be complied with or
satisfied in any material respect and (ii) except as Previously Disclosed, any
fact, circumstance, event, change, occurrence, condition or development of which
the Company is aware and which, individually or in the aggregate, has had or
would reasonably be expected to have a Company Material Adverse Effect;
provided, however, that delivery of any notice pursuant to this Section 3.4
shall not limit or affect any rights of or remedies available to the Investor;
provided, further, that a failure to comply with this Section 3.4 shall not
constitute a breach of this Agreement or the failure of any condition set forth
in Section 1.5 to be satisfied unless the underlying Company Material Adverse
Effect or material breach would independently result in the failure of a
condition set forth in Section 1.5 to be satisfied.
     3.5 Information and Confidentiality.
     (a) Until such time as the Investor ceases to own any Series F Preferred
Stock, or except as otherwise agreed, the Company shall provide the Investor
(i) the information required to be provided by the Company to the Federal
Reserve Bank of New York (“FRBNY”) pursuant to Section 5.04 of the Credit
Agreement dated as of September 22, 2008 between the Company and the FRBNY, as
amended from time to time (the “Credit Agreement”), and within the time periods
for delivery thereof specified in the Credit Agreement and (ii) the notices
required by Section 5.05 of the Credit Agreement and within the time periods for
delivery thereof specified in the Credit Agreement. After the termination of the
Credit Agreement, such informational and notice requirements as are provided in
Section 5.04 and Section 5.05 of the Credit Agreement shall remain in full force
and effect until such time as the Investor no longer owns any Series F Preferred
Stock. In addition, during the Relevant Period, or except as otherwise agreed,
the Company shall provide the Investor a bi-annual report on the steps taken by
the Company to comply in all respects with Section 111 of the EESA, including
the provisions for Systemically Significant Failing Institutions, as implemented
by any guidance or regulation issued thereunder as of the date of such report,
including Notice 2008-PSSFI, any amendments to Notice 2008-PSSFI, or any other
guidance or regulation applicable to the Company and with Section 4.10 of this
Agreement. In addition, the Company shall promptly provide the Investor such
other information and notices as the Investor may reasonably request from time
to time.
     (b) The Investor will use reasonable best efforts to hold, and will use
reasonable best efforts to cause its agents, consultants, contractors and
advisors to hold, in confidence all non- public records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the Company furnished or made available to it by the
Company or its representatives pursuant to this Agreement (including pursuant to
Sections 3.5 and 3.6) (except to the extent that such information can be shown
to have been (1) previously known by such party on a non-confidential basis,
(2) in the public domain through no fault of such party or (3) later lawfully
acquired from other sources by the party to which it was furnished (and without
violation of any other confidentiality obligation)); provided that nothing

18



--------------------------------------------------------------------------------



 



herein shall prevent the Investor from disclosing any Information to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process.
     3.6 Additional Inspection Rights. During the Relevant Period, the Company
shall permit (i) the Investor and its agents, consultants, contractors and
advisors, (ii) the Special Inspector General of the Troubled Asset Relief
Program, and (iii) the Comptroller General of the United States access to
personnel and any books, papers, records or other data delivered to it pursuant
to this Agreement or otherwise in its possession, custody or control, in each
case to the extent relevant to ascertaining compliance with the terms and
conditions set forth in this Agreement, during normal business hours and upon
reasonable notice to the Company; provided that prior to disclosing any
information pursuant to clause (i), (ii) or (iii), the Investor, the Special
Inspector General of the Troubled Asset Relief Program and the Comptroller
General of the United States shall have agreed, with respect to documents
obtained under this Agreement in furtherance of their respective functions, to
follow applicable laws and regulations (and the applicable customary policies
and procedures, including those for inspectors general) regarding the
dissemination of confidential materials, including redacting confidential
information from the public version of its reports, as appropriate, and
soliciting input from the Company as to information that should be afforded
confidentiality. The Investor represents that it has been informed by the
Special Inspector General of the Troubled Asset Relief Program and the
Comptroller General of the United States that they, before making any request
for access or information pursuant to their oversight and audit functions, will
establish a protocol to avoid, to the extent reasonably possible, duplicative
requests. Nothing in this Section 3.6 shall be construed to limit the authority
that the Special Inspector General of the Troubled Asset Relief Program or the
Comptroller General of the United States have under law.
     3.7 Compliance with the Employ American Workers Act. The Company shall, and
the Company shall take all necessary action to ensure that the Company
Subsidiaries, as applicable, shall, comply in all respects with the provisions
of the Employ American Workers Act (Section 1611 of Division A, Title XVI of the
American Recovery and Reinvestment Act of 2009 (P.L. 111-5)), as in effect from
time to time.
     3.8 Compliance with Guidelines of the Home Affordable Modification Program.
The Company shall take all necessary action to ensure that all Company
Subsidiaries that are eligible for the Home Affordable Modification Program
shall execute a Commitment to Purchase Financial Instrument and Servicer
Participation Agreement with the Federal National Mortgage Association within
90 days of the Commencement Date and otherwise comply with (i) the Home
Affordable Modification Program Guidelines issued by the Investor on March 4,
2009, (ii) Supplemental Directive 09-01 issued by the Investor dated April 6,
2009 and (iii) any other guidelines or regulations to be issued by the Investor
as part of the Home Affordable Modification Program.
     3.9 Exchange of Series F Preferred Stock. As soon as practicable following
the amendment to the Charter to increase the number of authorized shares of the
Company’s Serial Preferred Stock (as defined in the Charter) from 6,000,000
shares to 100,000,000 shares, the Company shall reserve for issuance 3,000,000
authorized and unissued shares of Serial Preferred

19



--------------------------------------------------------------------------------



 



Stock (as defined in the Charter) and at any time after the Termination Date and
prior to the date the Investor ceases to own any shares of Series F Preferred
Stock, the Investor shall have the right, in its sole discretion, by giving a
notice in accordance with Section 5.6 to cause the Company to take all action
necessary under all applicable laws and regulations and the Charter to exchange
any of the shares of Series F Preferred Stock owned by the Investor for a new
series of Serial Preferred Stock (as defined in the Charter) with the same terms
as the Series F Preferred Stock (except that the liquidation preference of such
new series shall be $10,000 per share, or such liquidation preference per share
as shall be reasonably specified by the Investor and the aggregate liquidation
preference following such exchange shall be equal to the aggregate liquidation
preference of the Series F Preferred Stock prior to such exchange), in
accordance with an exchange agreement substantially in the form of this
Agreement.
     3.10 Internal Controls.
     (a) The Company shall (i) promptly establish appropriate internal controls
with respect to compliance with each of the Company’s covenants and agreements
set forth in Sections 4.8 through 4.13; (ii) prepare a report on a quarterly
basis regarding the implementation of such internal controls and the Company’s
compliance (including any instances of non-compliance) with such covenants and
agreements; (iii) deliver such quarterly report to the Investor in accordance
with Section 5.6 and no later than the date by which its Quarterly Report on
Form 10-Q or Annual Report on Form 10-K is filed with the SEC; and (iv) provide
a signed certification from a senior executive officer of the Company to the
Investor that such quarterly report is accurate to the best of his or her
knowledge, which certification shall be made subject to the requirements and
penalties set forth in Title 18, United States Code, Section 1001.
     (b) The Company shall (i) use its reasonable best efforts to account for
its use of the funding received under the Commitment; (ii) set up internal
controls with respect to compliance with the expected use of the funding
received under the Commitment; (iii) report to the Investor on a quarterly basis
until all of the funding received under the Commitment has been accounted for
regarding the use of the funding received under the Commitment, the
implementation of such internal controls and the Company’s compliance (including
any instances of non-compliance) therewith; (iv) provide a signed certification
from a senior executive officer of the Company to the Investor that such
quarterly report is accurate to the best of his or her knowledge, which
certification shall be made subject to the requirements and penalties set forth
in Title 18, United States Code, Section 1001; and (v) deliver the certification
to the Investor in accordance with Section 5.6 and no later than the date by
which its Quarterly Report on Form 10-Q or Annual Report on Form 10-K is filed
with the SEC.
Article 4
Additional Agreements
     4.1 Purchase of Restricted Securities. The Investor acknowledges that the
Purchased Securities and the Warrant Shares have not been registered under the
Securities Act or under any state securities laws. The Investor (a) is acquiring
the Purchased Securities pursuant to an

20



--------------------------------------------------------------------------------



 



exemption from registration under the Securities Act with no present intention
to distribute them to any person in violation of the Securities Act or any
applicable U.S. state securities laws, (b) will not sell or otherwise dispose of
any of the Purchased Securities or the Warrant Shares, except in compliance with
the registration requirements or exemption provisions of the Securities Act and
any applicable U.S. state securities laws, and (c) has such knowledge and
experience in financial and business matters and in investments of this type
that it is capable of evaluating the merits and risks of the Purchase and of
making an informed investment decision.
     4.2 Legends.
     (a) The Investor agrees that all certificates or other instruments
representing the Warrant and the Warrant Shares will bear a legend substantially
to the following effect:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS.”
     (b) The Investor agrees that all certificates or other instruments
representing the Series F Preferred Stock will bear a legend substantially to
the following effect:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
(A) AT ANY TIME ON OR PRIOR TO THE TERMINATION DATE AND (B) AT ANY TIME AFTER
THE TERMINATION DATE EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS
IN EFFECT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR SUCH
LAWS. EACH PURCHASER OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT IS
NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. ANY TRANSFEREE OF THE
SECURITIES REPRESENTED BY THIS INSTRUMENT BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT WILL NOT OFFER, SELL OR
OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS INSTRUMENT EXCEPT
(A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER THE
SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES REPRESENTED BY THIS INSTRUMENT
ARE ELIGIBLE

21



--------------------------------------------------------------------------------



 



FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY OTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
(3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THE SECURITIES REPRESENTED
BY THIS INSTRUMENT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.”
     (c) In the event that any of the Purchased Securities or the Warrant Shares
(i) become registered under the Securities Act or (ii) are eligible to be
transferred without restriction in accordance with Rule 144 or another exemption
from registration under the Securities Act (other than Rule 144A), the Company
shall issue new certificates or other instruments representing such Purchased
Securities or such Warrant Shares, which shall not contain the applicable
legends in Sections 4.2(a) and 4.2(b); provided that the Investor surrenders to
the Company the previously issued certificates or other instruments. Upon
Transfer of all or a portion of the Warrant in compliance with Section 4.4, the
Company shall issue new certificates or other instruments representing the
Warrant, which shall not contain the applicable legend in Section 4.2(a);
provided that the Investor surrenders to the Company the previously issued
certificates or other instruments.
     4.3 Certain Transactions. The Company will not merge or consolidate with,
or sell, transfer or lease all or substantially all of its property or assets
to, any other party unless (i) the successor, transferee or lessee party (or its
ultimate parent entity), as the case may be (if not the Company), expressly
assumes the due and punctual performance and observance of each and every
covenant, agreement and condition of this Agreement to be performed and observed
by the Company or (ii) the Investor agrees otherwise in writing.
     4.4 Transfer of Purchased Securities, the Warrant and the Warrant Shares.
Subject to compliance with applicable securities laws, the Investor shall be
permitted to transfer, sell, assign or otherwise dispose of (“Transfer”) all or
a portion of (i) the Series F Preferred Stock at any time on or after the
Termination Date and (ii) the Warrant or the Warrant Shares at any time
following the Commencement Date, and the Company shall take all steps as may be
reasonably requested by the Investor to facilitate the Transfer of the Series F
Preferred Stock, the Warrant or the Warrant Shares.
     4.5 Registration Rights.
     (a) Registration.
     (i) Subject to the terms and conditions of this Agreement, the Company
covenants and agrees that as promptly as practicable after notification from the
Investor,

22



--------------------------------------------------------------------------------



 



and in any event no later than 15 days after such notification, the Company
shall prepare and file with the SEC a Shelf Registration Statement covering all
Registrable Securities (or otherwise designate an existing Shelf Registration
Statement filed with the SEC to cover the Registrable Securities), and, to the
extent the Shelf Registration Statement has not theretofore been declared
effective or is not automatically effective upon such filing, the Company shall
use reasonable best efforts to cause such Shelf Registration Statement to be
declared or become effective and to keep such Shelf Registration Statement
continuously effective and in compliance with the Securities Act and usable for
resale of such Registrable Securities for a period from the date of its initial
effectiveness until such time as there are no Registrable Securities remaining
(including by refiling such Shelf Registration Statement (or a new Shelf
Registration Statement) if the initial Shelf Registration Statement expires). So
long as the Company is a well-known seasoned issuer (as defined in Rule 405
under the Securities Act) at the time of filing of the Shelf Registration
Statement with the SEC, such Shelf Registration Statement shall be designated by
the Company as an automatic Shelf Registration Statement.
     (ii) Any registration pursuant to Section 4.5(a)(i) shall be effected by
means of a shelf registration on an appropriate form under Rule 415 under the
Securities Act (a “Shelf Registration Statement”). If the Investor or any other
Holder intends to distribute any Registrable Securities by means of an
underwritten offering it shall promptly so advise the Company and the Company
shall take all reasonable steps to facilitate such distribution, including the
actions required pursuant to Section 4.5(c); provided that the Company shall not
be required to facilitate an underwritten offering of Registrable Securities
unless the expected gross proceeds from such offering exceed $200 million. The
lead underwriters in any such distribution shall be selected by the Holders of a
majority of the Registrable Securities to be distributed.
     (iii) The Company shall not be required to effect a registration (including
a resale of Registrable Securities from an effective Shelf Registration
Statement) or an underwritten offering pursuant to Section 4.5(a): (a) with
respect to securities that are not Registrable Securities; or (b) if the Company
has notified the Investor and all other Holders that in the good faith judgment
of the Board of Directors, it would be materially detrimental to the Company or
its security holders for such registration or underwritten offering to be
effected at such time, in which event the Company shall have the right to defer
such registration for a period of not more than 45 days after receipt of the
request of the Investor or any other Holder; provided that such right to delay a
registration or underwritten offering shall be exercised by the Company (1) only
if the Company has generally exercised (or is concurrently exercising) similar
black-out rights against holders of similar securities that have registration
rights and (2) not more than three times in any 12-month period and not more
than 90 days in the aggregate in any 12-month period.
     (iv) If during any period when an effective Shelf Registration Statement is
not available, the Company proposes to register any of its equity securities,
other than a registration pursuant to Section 4.5(a)(i) or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of

23



--------------------------------------------------------------------------------



 



Registrable Securities, the Company will give prompt written notice to the
Investor and all other Holders of its intention to effect such a registration
(but in no event less than ten days prior to the anticipated filing date) and
will include in such registration all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within ten
business days after the date of the Company’s notice (a “Piggyback
Registration”). Any such person that has made such a written request may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth business day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 4.5(a)(iv) prior to the effectiveness of such registration, whether or
not the Investor or any other Holders have elected to include Registrable
Securities in such registration.
     (v) If the registration referred to in Section 4.5(a)(iv) is proposed to be
underwritten, the Company will so advise the Investor and all other Holders as a
part of the written notice given pursuant to Section 4.5(a)(iv). In such event,
the right of the Investor and all other Holders to registration pursuant to
Section 4.5(a) will be conditioned upon such persons’ participation in such
underwriting and the inclusion of such person’s Registrable Securities in the
underwriting if such securities are of the same class of securities as the
securities to be offered in the underwritten offering, and each such person will
(together with the Company and the other persons distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company; provided that the Investor (as opposed to other Holders) shall not be
required to indemnify any person in connection with any registration. If any
participating person disapproves of the terms of the underwriting, such person
may elect to withdraw therefrom by written notice to the Company, the managing
underwriters and the Investor (if the Investor is participating in the
underwriting).
     (vi) If either (x) the Company grants “piggyback” registration rights to
one or more third parties to include their securities in an underwritten
offering under a Shelf Registration Statement pursuant to Section 4.5(a)(ii) or
(y) a Piggyback Registration under Section 4.5(a)(iv) relates to an underwritten
offering on behalf of the Company, and in either case the managing underwriters
advise the Company that in their reasonable opinion the number of securities
requested to be included in such offering exceeds the number which can be sold
without adversely affecting the marketability of such offering (including an
adverse effect on the per share offering price), the Company will include in
such offering only such number of securities that in the reasonable opinion of
such managing underwriters can be sold without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (A) first, in the case of a Piggyback Registration under
Section 4.5(a)(iv), the securities the Company proposes to sell, (B) then the
Registrable Securities (as defined in the Securities Exchange Agreement, dated
as of April 17, 2009, between the Company and the Investor (the “Series E
Preferred Stock Exchange Agreement”)) of the Investor and all other Holders who
have received

24



--------------------------------------------------------------------------------



 



Registrable Securities (as defined in the Series E Preferred Stock Exchange
Agreement) from the Investor and who have requested inclusion of Registrable
Securities (as defined in the Series E Preferred Stock Exchange Agreement) in
accordance with the terms of the Series E Preferred Stock Exchange Agreement,
pro rata on the basis of the aggregate number of such securities or shares owned
by each such person, (C) then the Registrable Securities of the Investor and all
other Holders who have requested inclusion of Registrable Securities pursuant to
Section 4.5(a)(ii) or Section 4.5(a)(iv), as applicable, pro rata on the basis
of the aggregate number of such securities or shares owned by each such person,
(D) then the Registrable Securities (as defined in the Series C Perpetual,
Convertible, Participating Preferred Stock Purchase Agreement, dated as of
March 1, 2009 (the “Series C Preferred Stock Purchase Agreement”)) of the Trust
and all other Holders who have received Registrable Securities (as defined in
the Series C Preferred Stock Purchase Agreement) from the Trust and who have
requested inclusion of Registrable Securities (as defined in the Series C
Preferred Stock Purchase Agreement) in accordance with the terms of the Series C
Preferred Stock Purchase Agreement, pro rata on the basis of the aggregate
number of such securities or shares owned by each such person and (E) lastly,
any other securities of the Company that have been requested to be so included,
subject to the terms of this Agreement.
     (b) Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company. All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the holders of the securities so
registered pro rata on the basis of the aggregate offering or sale price of the
securities so registered.
     (c) Obligations of the Company. The Company shall use its reasonable best
efforts, for so long as there are Registrable Securities outstanding, to take
such actions as are in its control to become a well-known seasoned issuer (as
defined in Rule 405 under the Securities Act) and once the Company becomes a
well-known seasoned issuer to take such actions as are in its control to remain
a well-known seasoned issuer. In addition, whenever required to effect the
registration of any Registrable Securities or facilitate the distribution of
Registrable Securities pursuant to an effective Shelf Registration Statement,
the Company shall, as expeditiously as reasonably practicable:
     (i) Prepare and file with the SEC, not later than fifteen (15) days after
the request, a registration statement with respect to such Registrable
Securities and use all commercially reasonable efforts to cause such
registration statement to become effective, or prepare and file with the SEC not
later than ten (10) days after the request a prospectus supplement with respect
to a proposed offering of such Registrable Securities pursuant to an effective
registration statement, subject to Section 4.5(d), and, upon the request of the
Holders of a majority of the Registrable Securities registered thereunder, use
all commercially reasonable efforts to keep such registration statement
effective and keep such prospectus supplement current until the securities
described therein are no longer Registrable Securities.

25



--------------------------------------------------------------------------------



 



     (ii) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.
     (iii) Furnish to the Holders and any underwriters such number of copies of
the applicable registration statement and each such amendment and supplement
thereto (including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.
     (iv) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.
     (v) Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
     (vi) Give written notice to the Holders:
     (A) when any registration statement filed pursuant to Section 4.5(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act and when
such registration statement or any post-effective amendment thereto has become
effective;
     (B) of any request by the SEC for amendments or supplements to any
registration statement or the prospectus included therein or for additional
information;
     (C) of the issuance by the SEC of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose;

26



--------------------------------------------------------------------------------



 



     (D) of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Common Stock for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose;
     (E) of the happening of any event that requires the Company to make changes
in any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and
     (F) if at any time the representations and warranties of the Company
contained in any underwriting agreement contemplated by Section 4.5(c)(x) cease
to be true and correct.
     (vii) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4.5(c)(vi)(C) at the earliest practicable time.
     (viii) Upon the occurrence of any event contemplated by Section 4.5(c)(v)
or 4.5(c)(vi)(E), promptly prepare a post-effective amendment to such
registration statement or a supplement to the related prospectus or file any
other required document so that, as thereafter delivered to the Holders and any
underwriters, the prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. If the Company notifies the Holders in accordance with
Section 4.5(c)(vi)(E) to suspend the use of the prospectus until the requisite
changes to the prospectus have been made, then the Holders and any underwriters
shall suspend use of such prospectus and use their reasonable best efforts to
return to the Company all copies of such prospectus (at the Company’s expense)
other than permanent file copies then in such Holders’ or underwriters’
possession. The total number of days that any such suspension may be in effect
in any 12-month period shall not exceed 90 days.
     (ix) Use reasonable best efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s).
     (x) If an underwritten offering is requested pursuant to
Section 4.5(a)(ii), enter into an underwriting agreement in customary form,
scope and substance and take all such other actions reasonably requested by the
Holders of a majority of the Registrable Securities being sold in connection
therewith or by the managing underwriter(s), if any, to expedite or facilitate
the underwritten disposition of such Registrable Securities, and in connection
therewith in any underwritten offering (including making members of management
and executives of the Company available to participate in “road shows”,

27



--------------------------------------------------------------------------------



 



similar sales events and other marketing activities), (A) make such
representations and warranties to the Holders that are selling stockholders and
the managing underwriter(s), if any, with respect to the business of the Company
and its subsidiaries, and the Shelf Registration Statement, prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in customary form, substance and scope, and, if true,
confirm the same if and when requested, (B) use its reasonable best efforts to
furnish the underwriters with opinions of counsel to the Company, addressed to
the managing underwriter(s), if any, covering the matters customarily covered in
such opinions requested in underwritten offerings, (C) use its reasonable best
efforts to obtain “cold comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any business acquired by the Company for which financial
statements and financial data are included in the Shelf Registration Statement)
who have certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters, (D) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures customary
in underwritten offerings (provided that the Investor shall not be obligated to
provide any indemnity), and (E) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (A) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.
     (xi) Make available for inspection by a representative of Holders that are
selling stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
in each case reasonably requested (and of the type customarily provided in
connection with due diligence conducted in connection with a registered public
offering of securities) by any such representative, managing underwriter(s),
attorney or accountant in connection with such Shelf Registration Statement.
     (xii) Use reasonable best efforts to cause all such Registrable Securities
to be listed on each national securities exchange on which similar securities
issued by the Company are then listed or, if no similar securities issued by the
Company are then listed on any national securities exchange, use its reasonable
best efforts to cause all such Registrable Securities to be listed on such
securities exchange as the Investor may designate.
     (xiii) If requested by Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith, or the managing
underwriter(s), if any,

28



--------------------------------------------------------------------------------



 



promptly include in a prospectus supplement or amendment such information as the
Holders of a majority of the Registrable Securities being registered and/or sold
in connection therewith or managing underwriter(s), if any, may reasonably
request in order to permit the intended method of distribution of such
securities and make all required filings of such prospectus supplement or such
amendment as soon as practicable after the Company has received such request.
     (xiv) Timely provide to its security holders earning statements satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.
     (d) Suspension of Sales. Upon receipt of written notice from the Company
that a registration statement, prospectus or prospectus supplement contains or
may contain an untrue statement of a material fact or omits or may omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading or that circumstances exist that make
inadvisable use of such registration statement, prospectus or prospectus
supplement, the Investor and each Holder of Registrable Securities shall
forthwith discontinue disposition of Registrable Securities until the Investor
and/or Holder has received copies of a supplemented or amended prospectus or
prospectus supplement, or until the Investor and/or such Holder is advised in
writing by the Company that the use of the prospectus and, if applicable,
prospectus supplement may be resumed, and, if so directed by the Company, the
Investor and/or such Holder shall deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies then in the Investor
and/or such Holder’s possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice. The total number of days that any such suspension may
be in effect in any 12-month period shall not exceed 90 days.
     (e) Termination of Registration Rights. A Holder’s registration rights as
to any securities held by such Holder (and its Affiliates, partners, members and
former members) shall not be available unless such securities are Registrable
Securities.
     (f) Furnishing Information.
     (i) Neither the Investor nor any Holder shall use any free writing
prospectus (as defined in Rule 405) in connection with the sale of Registrable
Securities without the prior written consent of the Company.
     (ii) It shall be a condition precedent to the obligations of the Company to
take any action pursuant to Section 4.5(c) that the Investor and/or the selling
Holders and the underwriters, if any, shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.
     (g) Indemnification.

29



--------------------------------------------------------------------------------



 



     (i) The Company agrees to indemnify each Holder and, if a Holder is a
person other than an individual, such Holder’s officers, directors, employees,
agents, representatives and Affiliates, and each Person, if any, that controls a
Holder within the meaning of the Securities Act (each, an “Indemnitee”), against
any and all losses, claims, damages, actions, liabilities, costs and expenses
(including reasonable fees, expenses and disbursements of attorneys and other
professionals incurred in connection with investigating, defending, settling,
compromising or paying any such losses, claims, damages, actions, liabilities,
costs and expenses), joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (A) an untrue statement or omission made in such
registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by such Holder
(or any amendment or supplement thereto), in reliance upon and in conformity
with information regarding such Indemnitee or its plan of distribution or
ownership interests which was furnished in writing to the Company by such
Indemnitee for use in connection with such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (B) offers or sales effected by or on
behalf of such Indemnitee “by means of” (as defined in Rule 159A) a “free
writing prospectus” (as defined in Rule 405) that was not authorized in writing
by the Company.
     (ii) If the indemnification provided for in Section 4.5(g)(i) is
unavailable to an Indemnitee with respect to any losses, claims, damages,
actions, liabilities, costs or expenses referred to therein or is insufficient
to hold the Indemnitee harmless as contemplated therein, then the Company, in
lieu of indemnifying such Indemnitee, shall contribute to the amount paid or
payable by such Indemnitee as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnitee, on the one hand, and the Company, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, actions, liabilities, costs or expenses as well as
any other relevant equitable considerations. The relative fault of the Company,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
Company or by the Indemnitee and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such

30



--------------------------------------------------------------------------------



 



statement or omission. The Company and each Holder agree that it would not be
just and equitable if contribution pursuant to this Section 4.5(g)(ii) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in
Section 4.5(g)(i). No Indemnitee guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from the Company if the Company was not also guilty of such
fraudulent misrepresentation.
     (h) Assignment of Registration Rights. The rights of the Investor to
registration of Registrable Securities pursuant to Section 4.5(a) may be
assigned by the Investor to a transferee or assignee of Registrable Securities
with a liquidation preference or, in the case of Registrable Securities other
than Series F Preferred Stock, a market value, no less than an amount equal $200
million; provided, however, the transferor shall, within ten days after such
transfer, furnish to the Company written notice of the name and address of such
transferee or assignee and the number and type of Registrable Securities that
are being assigned. For purposes of this Section 4.5(h), (i) “market value” per
share of Common Stock shall be the last reported sale price of the Common Stock
on the national securities exchange on which the Common Stock is listed or
admitted to trading on the last trading day prior to the proposed transfer and
(ii) “market value” for the Warrant (or any portion thereof) shall be the market
value per share of Common Stock into which the Warrant (or such portion) is
exercisable less the Exercise Price (as defined in the Warrant).
     (i) Clear Market. With respect to any underwritten offering of Registrable
Securities by the Investor or other Holders pursuant to this Section 4.5, the
Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Shelf Registration Statement (other than such registration or a Special
Registration) covering, in the case of an underwritten offering of Common Stock
or Warrants, any of its equity securities or, in the case of an underwritten
offering of Series F Preferred Stock, any preferred stock of the Company, or, in
each case, any securities convertible into or exchangeable or exercisable for
such securities, during the period not to exceed 10 days prior and 60 days
following the effective date of such offering or such longer period up to
90 days as may be requested by the managing underwriter for such underwritten
offering. The Company also agrees to cause such of its directors and senior
executive officers to execute and deliver customary lock-up agreements in such
form and for such time period up to 90 days as may be requested by the managing
underwriter. “Special Registration” means the registration of (A) equity
securities and/or options or other rights in respect thereof solely registered
on Form S-4 or Form S-8 (or successor form) or (B) shares of equity securities
and/or options or other rights in respect thereof to be offered to directors,
members of management, employees, consultants, customers, lenders or vendors of
the Company or Company Subsidiaries or in connection with dividend reinvestment
plans.
     (j) Rule 144; Rule 144A. With a view to making available to the Investor
and Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:

31



--------------------------------------------------------------------------------



 



     (i) make and keep public information available, as those terms are
understood and defined in Rule 144(c)(1) or any similar or analogous rule
promulgated under the Securities Act, at all times after the Signing Date;
     (ii) (A) file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act, and (B) if at any time
the Company is not required to file such reports, make available, upon the
request of any Holder, such information necessary to permit sales pursuant to
Rule 144A (including the information required by Rule 144A(d)(4) under the
Securities Act);
     (iii) so long as the Investor or a Holder owns any Registrable Securities,
furnish to the Investor or such Holder forthwith upon request: a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 under the Securities Act, and of the Exchange Act; a copy of the most
recent annual or quarterly report of the Company; and such other reports and
documents as the Investor or Holder may reasonably request in availing itself of
any rule or regulation of the SEC allowing it to sell any such securities to the
public without registration; and
     (iv) take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.
     (k) As used in this Section 4.5, the following terms shall have the
following respective meanings:
     (i) “Holder” means the Investor and any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 4.5(h).
     (ii) “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.
     (iii) “Register,” “registered,” and “registration” shall refer to a
registration effected by preparing and (A) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (B) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement on Form S-3.
     (iv) “Registrable Securities” means (A) all Series F Preferred Stock,
(B) the Warrant (subject to Section 4.5(p)), (C) any equity securities issued or
issuable directly or indirectly with respect to the securities referred to in
the foregoing clauses (A) or (B) by way of conversion, exercise or exchange
thereof, including the Warrant Shares, or share dividend or share split or in
connection with a combination of shares, recapitalization, reclassification,
merger, amalgamation, arrangement, consolidation or other reorganization,
provided that, once issued, such securities will not be Registrable

32



--------------------------------------------------------------------------------



 



Securities when (1) they are sold pursuant to an effective registration
statement under the Securities Act, (2) except as provided below in
Section 4.5(o), they may be sold pursuant to Rule 144 without limitation
thereunder on volume or manner of sale, (3) they shall have ceased to be
outstanding or (4) they have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities. No Registrable Securities may be registered under more than one
registration statement at any one time.
     (v) “Registration Expenses” mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 4.5, including all registration, filing
and listing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, expenses incurred in connection with any
“road show”, the reasonable fees and disbursements of Holders’ Counsel, and
expenses of the Company’s independent accountants in connection with any regular
or special reviews or audits incident to or required by any such registration,
but shall not include Selling Expenses.
     (vi) “Rule 144”, “Rule 144A”, “Rule 159A”, “Rule 405” and “Rule 415” mean,
in each case, such rule promulgated under the Securities Act (or any successor
provision), as the same shall be amended from time to time.
     (vii) “Selling Expenses” mean all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses).
     (l) At any time, any holder of Securities (including any Holder) may elect
to forfeit its rights set forth in this Section 4.5 from that date forward;
provided that a Holder forfeiting such rights shall nonetheless be entitled to
participate under Section 4.5(a)(iv) – (vi) in any Pending Underwritten Offering
to the same extent that such Holder would have been entitled to if the holder
had not withdrawn; and provided, further, that no such forfeiture shall
terminate a Holder’s rights or obligations under Section 4.5(f) with respect to
any prior registration or Pending Underwritten Offering. “Pending Underwritten
Offering” means, with respect to any Holder forfeiting its rights pursuant to
this Section 4.5(l), any underwritten offering of Registrable Securities in
which such Holder has advised the Company of its intent to register its
Registrable Securities either pursuant to Section 4.5(a)(ii) or 4.5(a)(iv) prior
to the date of such Holder’s forfeiture.
     (m) Specific Performance. The parties hereto acknowledge that there would
be no adequate remedy at law if the Company fails to perform any of its
obligations under this Section 4.5 and that the Investor and the Holders from
time to time may be irreparably harmed by any such failure, and accordingly
agree that the Investor and such Holders, in addition to any other remedy to
which they may be entitled at law or in equity, to the fullest extent permitted
and enforceable under applicable law, shall be entitled to compel specific
performance of the

33



--------------------------------------------------------------------------------



 



obligations of the Company under this Section 4.5 in accordance with the terms
and conditions of this Section 4.5.
     (n) No Inconsistent Agreements. The Company shall not, on or after the
Signing Date, enter into any agreement with respect to its securities that may
impair the rights granted to the Investor and the Holders under this Section 4.5
or that otherwise conflicts with the provisions hereof in any manner that may
impair the rights granted to the Investor and the Holders under this
Section 4.5. In the event the Company has, prior to the Signing Date, entered
into any agreement with respect to its securities that is inconsistent with the
rights granted to the Investor and the Holders under this Section 4.5 (including
agreements that are inconsistent with the order of priority contemplated by
Section 4.5(a)(vi)) or that may otherwise conflict with the provisions hereof,
the Company shall use its reasonable best efforts to amend such agreements to
ensure they are consistent with the provisions of this Section 4.5.
     (o) Certain Offerings by the Investor. In the case of any securities held
by the Investor that cease to be Registrable Securities solely by reason of
clause (2) in the definition of “Registrable Securities,” the provisions of
Sections 4.5(a)(ii), clauses (iv), (ix) and (x)-(xii) of Section 4.5(c),
Section 4.5(g) and Section 4.5(i) shall continue to apply until such securities
otherwise cease to be Registrable Securities. In any such case, an
“underwritten” offering or other disposition shall include any distribution of
such securities on behalf of the Investor by one or more broker-dealers, an
“underwriting agreement” shall include any purchase agreement entered into by
such broker-dealers, and any “registration statement” or “prospectus” shall
include any offering document approved by the Company and used in connection
with such distribution.
     (p) Registered Sales of the Warrant. The Holders agree to sell the Warrant
or any portion thereof under the Shelf Registration Statement only beginning
30 days after notifying the Company of any such sale, during which 30-day period
the Investor and all Holders of the Warrant shall take reasonable steps to agree
to revisions to the Warrant to permit a public distribution of the Warrant,
including entering into a warrant agreement and appointing a warrant agent.
     4.6 Voting of Warrant Shares. Notwithstanding anything in this Agreement to
the contrary, the Investor shall not exercise any voting rights with respect to
the Warrant Shares.
     4.7 Depositary Shares. Upon request by the Investor in connection with a
proposed transfer of the Series F Preferred Stock, the Company shall promptly
enter into a depositary arrangement, pursuant to customary agreements reasonably
satisfactory to the Investor and with a depositary reasonably acceptable to the
Investor, pursuant to which the Series F Preferred Stock may be deposited and
depositary shares, each representing a fraction of a Series F Preferred Stock as
specified by the Investor, may be issued. From and after the execution of any
such depositary arrangement, and the deposit of any Series F Preferred Stock
pursuant thereto, the depositary shares issued pursuant thereto shall be deemed
“Series F Preferred Stock” and, as applicable, “Registrable Securities” for
purposes of this Agreement.

34



--------------------------------------------------------------------------------



 



     4.8 Restriction on Dividends and Repurchases.
     (a) Prior to the earlier of (x) the fifth anniversary of the Commencement
Date and (y) the date on which the Series F Preferred Stock has been redeemed in
whole or the Investor has transferred all of the Series F Preferred Stock to
third parties which are not Affiliates of the Investor, neither the Company nor
any Company Subsidiary shall, without the consent of the Investor:
     (i) declare or pay any dividend or make any distribution on the Common
Stock (other than (A) dividends payable solely in shares of Common Stock and
(B) dividends or distributions of rights or Junior Stock in connection with a
stockholders’ rights plan); or
     (ii) redeem, purchase or acquire any shares of Common Stock or other
capital stock or other equity securities of any kind of the Company, or any
trust preferred securities issued by the Company or any Affiliate of the
Company, other than (A) redemptions, purchases or other acquisitions of any such
securities held by the Investor, (B) redemptions, purchases or other
acquisitions of the Series E Preferred Stock and the Series F Preferred Stock,
(C) purchases or other acquisitions of Series C Preferred Stock from the Trust,
(D) redemptions, purchases or other acquisitions of shares of Common Stock or
other Junior Stock, in each case in this clause (D) in connection with the
administration of any employee benefit plan in the ordinary course of business
(including purchases to offset the Share Dilution Amount (as defined below)
pursuant to a publicly announced repurchase plan) and consistent with past
practice; provided that any purchases to offset the Share Dilution Amount shall
in no event exceed the Share Dilution Amount, (E) any redemption or repurchase
of rights pursuant to any stockholders’ rights plan, (F) the acquisition by the
Company or any of the Company Subsidiaries of record ownership in Junior Stock
or Parity Stock for the beneficial ownership of any other persons (other than
the Company or any other Company Subsidiary), including as trustees or
custodians (the “Permitted Repurchases”), (G) the conversion of the Series C
Preferred Stock into Common Stock and (H) the exchange or conversion of Junior
Stock (other than the Series C Preferred Stock) for or into other Junior Stock
or of Parity Stock or trust preferred securities for or into other Parity Stock
(with the same or lesser aggregate liquidation amount) or Junior Stock, in each
case set forth in this clause (H), solely to the extent required pursuant to
binding contractual agreements entered into prior to the Signing Date or any
subsequent agreement for the accelerated exercise, settlement or exchange
thereof for Common Stock. “Share Dilution Amount” means the increase in the
number of diluted shares outstanding (determined in accordance with GAAP, and as
measured from the date of the Company’s most recently filed financial statements
of the Company and its consolidated subsidiaries prior to the Commencement Date)
resulting from the grant, vesting or exercise of equity-based compensation to
employees and equitably adjusted for any stock split, stock dividend, reverse
stock split, reclassification or similar transaction.

35



--------------------------------------------------------------------------------



 



     (b) Until such time as the Investor ceases to own any Series F Preferred
Stock, the Company shall not repurchase any Series F Preferred Stock from any
holder thereof, whether by means of open market purchase, negotiated
transaction, or otherwise, other than Permitted Repurchases, unless it offers to
repurchase a ratable portion of the Series F Preferred Stock then held by the
Investor on the same terms and conditions.
     (c) “Junior Stock” means Common Stock, the Series C Preferred Stock (after
the Company’s stockholders approve the amendment described in Section 3.1(b) to
the Charter to have the Series F Preferred Stock rank senior to the Series C
Preferred Stock) and any class or series of stock of the Company (i) initially
issued to any person other than the Investor or (ii) initially issued to the
Investor and the terms of which expressly provide that it ranks junior to the
Series F Preferred Stock as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Company. “Parity Stock” means the
Series E Preferred Stock, the Series C Preferred Stock (before the Company’s
stockholders approve the Charter amendment referred to in Section 3.1(b)) and
any class or series of stock of the Company the terms of which do not expressly
provide that such class or series will rank senior or junior to the Series F
Preferred Stock as to dividend rights and/or as to rights on liquidation,
dissolution or winding up of the Company (in each case without regard to whether
dividends accrue cumulatively or non-cumulatively).
     4.9 Repurchase of Investor Securities.
     (a) Following the redemption in whole of the Series F Preferred Stock held
by the Investor or the Transfer by the Investor of all of the Series F Preferred
Stock to one or more third parties not affiliated with the Investor and so long
as the Investor does not Control the Company, the Company may repurchase, in
whole or in part, at any time any other equity or debt securities of the Company
owned by the Investor or the Warrant or the Warrant Shares and then held by the
Investor, upon notice given as provided in clause (b) below, at the Fair Market
Value of the equity or debt security. For the avoidance of doubt, while there is
Board of Directors control (or the potential to gain Board of Directors control
as a result of existing contractual rights) by the Investor (or any affiliate of
the Investor), the Company may not exercise its rights under this Section 4.9.
     (b) Notice of every repurchase of equity securities of the Company held by
the Investor shall be given at the address and in the manner set forth for such
party in Section 5.6. Each notice of repurchase given to the Investor shall
state: (1) the number and type of securities to be repurchased, (2) the Board of
Directors’ determination of Fair Market Value of such securities and (3) the
place or places where certificates representing such securities are to be
surrendered for payment of the repurchase price. The repurchase of the
securities specified in the notice shall occur as soon as practicable following
the determination of the Fair Market Value of the securities.
     (c) As used in this Section 4.9, the following terms shall have the
following respective meanings:

36



--------------------------------------------------------------------------------



 



     (i) “Appraisal Procedure” means a procedure whereby two independent
appraisers, one chosen by the Company and one by the Investor, shall mutually
agree upon the Fair Market Value. Each party shall deliver a notice to the other
appointing its appraiser within 10 days after the Appraisal Procedure is
invoked. If within 30 days after appointment of the two appraisers they are
unable to agree upon the Fair Market Value, a third independent appraiser shall
be chosen within 10 days thereafter by the mutual consent of such first two
appraisers. The decision of the third appraiser so appointed and chosen shall be
given within 30 days after the selection of such third appraiser. If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive upon the Company and the Investor; otherwise, the average of all
three determinations shall be binding upon the Company and the Investor. The
costs of conducting any Appraisal Procedure shall be borne by the Company.
     (ii) “Fair Market Value” means, with respect to any security, the fair
market value of such security as determined by the Board of Directors, acting in
good faith in reliance on an opinion of a nationally recognized independent
investment banking firm retained by the Company for this purpose and certified
in a resolution to the Investor. If the Investor does not agree with the Board
of Directors’ determination, it may object in writing within 10 days of receipt
of the Board of Directors’ determination. In the event of such an objection, an
authorized representative of the Investor and the chief executive officer of the
Company shall promptly meet to resolve the objection and to agree upon the Fair
Market Value. If the chief executive officer and the authorized representative
are unable to agree on the Fair Market Value during the 10-day period following
the delivery of the Investor’s objection, the Appraisal Procedure may be invoked
by either party to determine the Fair Market Value by delivery of a written
notification thereof not later than the 30th day after delivery of the
Investor’s objection.
     (iii) “Control” means the power to direct the management and policies of
the Company, directly or indirectly, whether through the ownership of voting
securities, by contract, by the power to control the Board of Directors or
otherwise.
     4.10 Executive Compensation.
     (a) During the Relevant Period, the Company shall take all necessary action
to ensure that its Benefit Plans comply in all respects with Section 111 of the
EESA, including the provisions for Systemically Significant Failing
Institutions, as implemented by any guidance or regulation thereunder, including
Notice 2008-PSSFI, any amendments to Notice 2008-PSSFI, or any other guidance or
regulations under Section 111 of the EESA, as the same shall be in effect from
time to time (“Compensation Regulations”), and shall not adopt any new Benefit
Plan (i) that does not comply therewith or (ii) that does not expressly state
and require that such Benefit Plan and any compensation thereunder shall be
subject to any relevant Compensation Regulations adopted, issued or released on
or after the date any such Benefit Plan is adopted. To

37



--------------------------------------------------------------------------------



 



the extent that the Compensation Regulations change during the Relevant Period
in a manner that requires changes to then-existing Benefit Plans, the Company
shall effect such changes to its Benefit Plans as promptly as practicable after
it has actual knowledge of such changes in order to be in compliance with this
Section 4.10(a) (and shall be deemed to be in compliance for a reasonable period
to effect such changes).
     (b) (1) In addition to the requirements set forth in Section 4.10(a) above,
the Company shall, during the Relevant Period, take all necessary action to
limit any “golden parachute payments” to the employees of the Company and the
Company Subsidiaries who participate in the Company’s Senior Partners Plan (the
“Senior Partners”) to the amounts permitted by the regulations relating to
participants in the EESA Capital Purchase Program and the guidelines and rules
relating thereto, including the rules set forth in 31 CFR Part 30, that have
been issued and are in effect as of the Commencement Date, as if such Senior
Partners were Senior Executive Officers for purposes of the EESA (except that
equity denominated awards settled solely in equity shall not be included in such
limit on “golden parachute payments” to Senior Partners). “Senior Executive
Officers” means the Company’s “senior executive officers” as defined in
Section 111 of the EESA and regulations issued or to be issued thereunder,
including the rules set forth in 31 CFR Part 30 or any rules that replace 31 CFR
Part 30; provided that, solely for the purposes of the foregoing sentence,
“Senior Executive Officers” shall mean the Company’s “senior executive officers”
as defined in Section 111 of the EESA and regulations issued thereunder,
including the rules set forth in 31 CFR Part 30 that have been issued and are
effective as of the Commencement Date.
     (2) In addition to the requirements set forth Section 4.10(a) above, in
furtherance of the Company’s commitment to limit golden parachute payments to
certain Senior Partners as set forth in Section 4.10(b)(1), and to ensure
compliance with the provisions of the EESA Capital Purchase Program and the
guidelines and regulations relating thereto applicable to certain Senior
Partners pursuant to Section 4.10(b)(1), it is further agreed that the Company
shall take all necessary action to ensure that the sum of (A) a Senior Partner’s
annual bonus for 2009, (B) all retention payments paid or payable to such Senior
Partner under any retention arrangement between the Senior Partner and the
Company for any period ending on or prior to March 31, 2010 and (C) any and all
amounts paid or payable to such Senior Partner in connection with the
termination of such Senior Partner’s employment prior to March 31, 2010 which
would be taken into account in applying the compensation limitation under
Section 4.10(b)(1) above, other than any payments pursuant to outstanding awards
under the Company’s Senior Partners Plan, shall not exceed 3.5 times the sum of
such Senior Partner’s base salary and target annual bonus for 2008. For this
purpose, actual annual bonus for 2009 and target annual bonus for 2008 will
include supplemental bonus and quarterly cash payments under the Company’s
historic quarterly bonus program consistent with, and in amounts not exceeding,
past practice.
     (3) For the avoidance of doubt, (i) the limits of Sections 4.10(b)(1) and
(2) are in addition to any applicable requirements under provisions of the EESA
prohibiting golden parachute payments to the Senior Executive Officers and the
relevant

38



--------------------------------------------------------------------------------



 



Compensation Regulations, and (ii) to the extent that any Benefit Plan or any
payment permissible under Section 4.10(c) is inconsistent with any relevant
Compensation Regulations, such Compensation Regulations shall control.
     Notwithstanding the other provisions of this Section 4.10, the Company’s
obligations under this Section 4.10(b) shall be on a best efforts basis with
respect to the Senior Partners who are not U.S.-based to the extent of its
existing Benefit Plans. In addition, after the Commencement Date in connection
with the hiring or promotion of a Covered Employee and/or the promulgation of
applicable Compensation Regulations, to the extent any Covered Employee shall
not have executed a waiver with respect to the application to such Covered
Employee of the Compensation Regulations, the Company shall use its best efforts
to (i) obtain from such Covered Employee a waiver in a form satisfactory to the
Investor and (ii) deliver such waiver to the Investor as promptly as possible.
“Covered Employee” means each (i) Senior Executive Officer, (ii) Senior Partner
and (iii) other employee of the Company or its subsidiaries determined at any
time to be subject to Section 111 of the EESA.
     (c) During the Relevant Period, the Company shall take all necessary action
to ensure that the annual bonus pools payable to the Senior Executive Officers
and the Senior Partners in respect of each of 2008 and 2009 shall not exceed the
average of the annual bonus pools paid to the Senior Executive Officers and the
Senior Partners for 2006 and 2007 (in each case exclusive of the Company’s
historic quarterly bonus program including but not limited to supplemental bonus
and quarterly cash payments, the amount of which will not increase for any
participant) and subject to appropriate adjustment for new hires and departures.
     (d) [RESERVED].
     (e) The Company confirms that none of (i) the funds provided to the Company
under the Credit Agreement or (ii) any funds provided to the Company on any
Drawdown Date (collectively, the “Funds”) were used nor shall they be used to
pay annual bonuses, or other future cash performance awards to executives of the
Company or Senior Partners. The parties desire that this confirmation be
auditable and agree that there are a number of appropriate methods for verifying
this confirmation (particularly in light of expected business changes at the
Company). Until the date that any annual bonuses in respect of 2009 are paid, it
is agreed that the test for the foregoing will be that, at the time when any
annual bonuses or cash performance awards granted after the date of this
Agreement are paid to executive officers or Senior Partners, the Company will
have received aggregate dividends, distributions and other payments from its
subsidiaries subsequent to September 16, 2008 greater than the aggregate amount
of such annual bonuses, such cash performance awards and amounts paid pursuant
to the Company’s historic quarterly bonus program (including but not limited to
supplemental bonus and quarterly cash payments, the amount of which will not
increase for any participant) paid to executive officers and Senior Partners
subsequent to that date. At and after the date that any annual bonuses in
respect of 2009 are paid, the test for the foregoing confirmation will be that,
at the time when any annual bonuses or cash performance awards granted after the
date of this Agreement are vested or otherwise earned by executive officers or
Senior Partners, the aggregate adjusted net income

39



--------------------------------------------------------------------------------



 



for the relevant year (being the year in which or in respect of which such
bonuses or awards are vested or so earned) of the insurance company subsidiaries
of the Company included for such year in the consolidated financial statements
of the Company, excluding any such adjusted net income that was dividended or
otherwise distributed to the Company and taken into account in satisfying the
test under the prior sentence, shall exceed the aggregate amount of such annual
bonuses, such cash performance awards and amounts pursuant to the Company’s
historic quarterly bonus program (including but not limited to supplemental
bonus and quarterly cash payments, the amount of which will not increase for any
participant), in each case vested or otherwise earned in or in respect of such
year. Each party agrees to negotiate in good faith and promptly at the request
of the other to develop additional or alternative appropriate formulations to
test for this confirmation.
     (f) The Company confirms that none of the Funds has been nor shall be used
to pay any electively deferred compensation in respect of or otherwise resulting
from the termination of the deferred compensation plans by the Company or the
Company Subsidiaries as described in Item 5.02 of the Company’s Current Report
on Form 8-K dated November 18, 2008.
     4.11 Restrictions on Lobbying. Until such time as the Investor ceases to
own any Series F Preferred Stock, the Company shall continue to maintain and
implement its comprehensive written policy on lobbying, governmental ethics and
political activity and distribute such policy to all Company employees and
lobbying firms involved in any such activity. Any material amendments to such
policy shall require the prior written consent of the Investor until the
Investor no longer owns any Series F Preferred Stock, and any material
deviations from such policy, whether in contravention thereof or pursuant to
waivers provided for thereunder, shall promptly be reported to the Investor.
Such policy shall, at a minimum, (i) require compliance with all applicable law;
(ii) apply to the Company, the Company Subsidiaries and affiliated foundations;
(iii) govern (a) the provision of items of value to any government officials,
(b) lobbying and (c) political activities and contributions; and (iv) provide
for (a) internal reporting and oversight and (b) mechanisms for addressing
non-compliance with the policy.
     4.12 Restrictions on Expenses. Until such time as the Investor ceases to
own any Series F Preferred Stock, the Company shall continue to maintain and
implement its comprehensive written policy on corporate expenses and distribute
such policy to all Company employees by posting such policy on the Company’s
intranet and directing all Company employees via electronic mail to review such
policy as posted. Any material amendments to such policy shall require the prior
written consent of the Investor until such time as the Investor no longer owns
any Series F Preferred Stock, and any material deviations from such policy,
whether in contravention thereof or pursuant to waivers provided for thereunder,
shall promptly be reported to the Investor. Such policy shall, at a minimum:
(i) require compliance with all applicable law; (ii) apply to the Company and
the Company Subsidiaries; (iii) govern (a) the hosting, sponsorship or other
payment for conferences and events, (b) the use of corporate aircraft,
(c) travel accommodations and expenditures, (d) consulting arrangements with
outside service providers, (e) any new lease or acquisition of real estate,
(f) expenses relating to office or facility renovations or relocations and
(g) expenses relating to entertainment or holiday parties;

40



--------------------------------------------------------------------------------



 



and (iv) provide for (a) internal reporting and oversight and (b) mechanisms for
addressing non-compliance with the policy.
     4.13 Risk Management Committee. The Company has established and, during the
Relevant Period, will maintain a risk management committee of the Board of
Directors that will oversee the major risks involved in the Company’s business
operations and review the Company’s actions to mitigate and manage those risks.
     4.14 Dividend Rate Adjustment. The dividend rate on the Series F Preferred
Stock beneficially owned at the time by the Investor is subject to adjustment in
the sole discretion of the Secretary of the Department of the Treasury in light
of, inter alia, then-prevailing economic conditions and the financial condition
of the Company, with the objective of protecting the U.S. taxpayer.
Article 5
Miscellaneous
     5.1 Termination. This Agreement may be terminated at any time prior to the
Commencement Date:
     (a) by either the Investor or the Company if the Commencement Date shall
not have occurred by the 30th calendar day following the Signing Date; provided,
however, that in the event the Commencement Date has not occurred by such 30th
calendar day, the parties will consult in good faith to determine whether to
extend the term of this Agreement, it being understood that the parties shall be
required to consult only until the fifth day after such 30th calendar day and
not be under any obligation to extend the term of this Agreement thereafter;
provided, further, that the right to terminate this Agreement under this
Section 5.1(a) shall not be available to any party whose breach of any
representation or warranty or failure to perform any obligation under this
Agreement shall have caused or resulted in the failure of the Commencement Date
to occur on or prior to such date; or
     (b) by either the Investor or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or
     (c) by the mutual written consent of the Investor and the Company.
In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

41



--------------------------------------------------------------------------------



 



     5.2 Survival of Representations and Warranties. All covenants and
agreements, other than those which by their terms apply in whole or in part
after the Closing, shall terminate as of the Closing. The representations and
warranties of the Company made herein or in any certificates delivered in
connection with the Closing shall survive the Closing without limitation.
     5.3 Amendment. No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer or a duly authorized
representative of each party; provided that the Investor may unilaterally amend
any provision of this Agreement to the extent required to comply with any
changes after the Signing Date in applicable federal statutes. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative of any rights or
remedies provided by law.
     5.4 Waiver of Conditions. The conditions to each party’s obligation to
consummate the Purchase and the conditions to the Investor’s providing funds to
the Company on a Drawdown Date are for the sole benefit of such party and may be
waived by such party in whole or in part to the extent permitted by applicable
law. No waiver will be effective unless it is in a writing signed by a duly
authorized officer of the waiving party that makes express reference to the
provision or provisions subject to such waiver.
     5.5 Governing Law; Submission to Jurisdiction, Etc. This Agreement, and the
rights and obligations of the parties hereunder, shall be governed by, and
construed and interpreted in accordance with, United States federal law and not
the law of any State. To the extent that a court looks to the laws of any State
to determine or define the United States federal law, it is the intention of the
parties hereto that such court shall look only to the laws of the State of New
York without regard to the rules of conflicts of laws. Each of the parties
hereto agrees (a) to submit to the exclusive jurisdiction and venue of the
United States District Court for the District of Columbia and the United States
Court of Federal Claims for any and all actions, suits or proceedings arising
out of or relating to this Agreement or the Warrant or the transactions
contemplated hereby or thereby, and (b) that notice may be served upon (i) the
Company at the address and in the manner set forth for notices to the Company in
Section 5.6 and (ii) the Investor in accordance with federal law. To the extent
permitted by applicable law, each of the parties hereto hereby unconditionally
waives trial by jury in any legal action or proceeding relating to this
Agreement or the Warrant or the transactions contemplated hereby or thereby.
     5.6 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices to the Company shall be delivered to the address set forth
below, or pursuant to such other instruction as may be designated in writing by
the Company to the Investor. All notices to the Investor shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the Investor to the Company.

42



--------------------------------------------------------------------------------



 



If to the Investor:
United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, DC 20220
Attention: Chief Counsel, Office of Financial Stability
Telecopy: (202) 927-9225
Email: ofschiefcounselnotices@do.treas.gov
           TARP.Compliance@do.treas.gov
If to the Company:
American International Group, Inc.
70 Pine Street, New York, New York 10270
Attention: General Counsel
Facsimile: (212) 785-2175
Telephone: (212) 770-7000
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street, New York, New York 10004
Attention: Robert W. Reeder III, Michael M. Wiseman
Telephone: (212) 558-4000
     5.7 Definitions.
     (a) When a reference is made in this Agreement to a subsidiary of a person,
the term “subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof; provided that no Fund shall be a subsidiary
for purposes of this Agreement.
     (b) The term “Fund” means any investment vehicle managed by the Company or
an Affiliate of the Company and created in the ordinary course of the Company’s
asset management business for the purpose of selling Equity Interests in such
investment vehicle to third parties. “Equity Interests” means shares of capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity interests in any
entity, and any option, warrant or other right entitling the holder thereof to
purchase or otherwise acquire any such equity interest.
     (c) The term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For

43



--------------------------------------------------------------------------------



 



purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities by contract or otherwise.
     (d) The terms “knowledge of the Company” or “Company’s knowledge” means the
actual knowledge after reasonable and due inquiry of the “officers” (as such
term is defined in Rule 3b-2 under the Exchange Act, but excluding any Vice
President or Secretary of the Company.
     5.8 Assignment. Neither this Agreement nor any right, remedy, obligation
nor liability arising hereunder or by reason hereof shall be assignable by any
party hereto without the prior written consent of the other party, and any
attempt to assign any right, remedy, obligation or liability hereunder without
such consent shall be void, except (a) an assignment, in the case of a Business
Combination, as defined below, where such party is not the surviving entity, or
a sale of substantially all of its assets, to the entity which is the survivor
of such Business Combination or the purchaser in such sale and (b) as provided
in Section 4.5. “Business Combination” means merger, consolidation, statutory
share exchange or similar transaction that requires the approval of the
Company’s stockholders.
     5.9 Severability. If any provision of this Agreement or the Warrant, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.
     5.10 Entire Agreement. This Agreement (including the Annexes and Schedules
hereto) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof.
     5.11 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor any benefit, right or remedies, except that the
provisions of Section 4.5 shall inure to the benefit of the persons referred to
in that Section.
[Signature Page Follows]

44



--------------------------------------------------------------------------------



 



     In witness whereof, this Agreement has been duly executed and delivered by
the duly authorized representatives of the parties hereto as of the date written
below.

            AMERICAN INTERNATIONAL GROUP, INC.
      By:   /s/  Anastasia D. Kelly       Name:   Anastasia D. Kelly      
Title:   Vice Chairman       UNITED STATES DEPARTMENT OF THE TREASURY
      By:   /s/  Neel Kashkari       Name:   Neel Kashkari       Title:  
Interim Assistant Secretary
For Financial Stability    

Date: April 17, 2009

 



--------------------------------------------------------------------------------



 



SCHEDULE A
ADDITIONAL TERMS AND CONDITIONS
Company Information:
     Name of the Company: American International Group, Inc.
     Corporate or other organizational form: Corporation
     Jurisdiction of Organization: Delaware
Terms of the Purchase:
     Series of Serial Preferred Stock Purchased: Series F Fixed Rate
Non-Cumulative Perpetual Preferred Stock (the “Series F Preferred Stock”)
     Per Share Liquidation Preference of Series F Preferred Stock: Initially $0,
as such liquidation preference shall be adjusted from time to time upon each
drawdown by the per share amount of such drawdown.
     Number of Shares of Series F Preferred Stock Purchased: 300,000
     Dividend Payment Dates on the Series F Preferred Stock: February 1, May 1,
August 1 and November 1
Number of Warrant Shares: 3,000
Exercise Price of the Warrant: Initially $2.50 per share of Common Stock
Closing:

     
     Location of Closing:
  Sullivan & Cromwell LLP
 
  125 Broad Street
 
  New York, NY 10004
 
   
     Time of Closing:
  2:00 p.m., New York time
 
   
     Date of Closing:
  April 17, 2009

 



--------------------------------------------------------------------------------



 



SCHEDULE B
CAPITALIZATION
Capitalization Date: April 15, 2009
Common Stock
Par value: $2.50 per share
Total Authorized: 5,000,000,000
Outstanding: 2,690,805,447
Subject to warrants, options, convertible securities, etc.: Up to 154,738,080
shares are reserved for issuance pursuant to the Purchase Contract Agreement
between the Company and The Bank of New York, as Purchase Contract Agent, dated
as of May 16, 2008
Reserved for benefit plans and other issuances: 166,516,638 (as of April 15,
2009)
Remaining authorized but unissued: 2,309,194,553
Shares issued after Capitalization Date (other than pursuant to warrants,
options, convertible securities, etc. as set forth above): 0
Serial Preferred Stock
Par value: $5.00 per share
Total Authorized: 6,000,000
Outstanding (by series):
- 100,000 shares of the Series C Preferred Stock, par value $5.00 per share that
is convertible into Common Stock1; and
 

1   In accordance with Section 6.1 and Section 6.2 of the Securities Purchase
Agreement for the Series C Perpetual, Convertible, Participating Preferred Stock
the Company has agreed to amend, among other things, (i) the Charter to reduce
the par value of the Common Stock to $0.000001 per share, and increase the
number of authorized shares of Common Stock to 19 billion, (ii) the Charter to
reduce the par value of the Company’s Serial Preferred Stock (as defined in the
Charter) to $0.00004 per share and increase the number of authorized shares of
the Company’s Serial Preferred Stock to 13 billion (the “Serial Preferred Stock
Amendment Proposal”) and (iii) the Certificate of Designations such that (1) the
number of shares of Series C Preferred Stock authorized and outstanding upon the
effectiveness of the Serial Preferred Stock Amendment Proposal shall be the
Number of Underlying Shares (as defined in the Certificate of Designations) as
of the effective date of the Serial Preferred Stock Amendment Proposal, (2) the
Conversion Ratio (as defined in the Certificate of Designations) as of any date
(...continued)

 



--------------------------------------------------------------------------------



 



- 4,000,000 shares of the Series D Fixed Rate Cumulative Perpetual Preferred
Stock, par value $5.00, and liquidation preference $10,000 per share.
Issued: 4,100,000
Reserved for Issuance: 0
Remaining authorized but unissued: 1,900,000
 

(continued...) shall equal the quotient obtained by dividing (x) the Number of
Outstanding Shares (as defined in the Certificate of Designations) as of such
date by (y) the Number of Outstanding Shares as of the effective date of such
amendment and (3) the liquidation preference per share of the Series C Preferred
Stock shall be $500,000 divided by the Number of Underlying Shares as of the
effective date of such amendment.

 



--------------------------------------------------------------------------------



 



SCHEDULE C
LITIGATION
List any exceptions to the representation and warranty in Section 2.2(l) of the
Securities Purchase Agreement.

  1.   On February 27, 2009, the Company’s former Chairman and Chief Executive
Officer, Maurice R. Greenberg, filed a securities action in the Southern
District of New York against AIG, Martin Sullivan, Steven Bensinger, Joseph
Cassano, Stephen Bollenbach, George Miles, Morris Offit, and Michael Sutton,
asserting violations of Sections 10(b) and 20(a) of the Exchange Act of 1934 and
a state common law fraud claim. Plaintiff alleges he acquired AIG stock from the
AIG Deferred Compensation Profit Participation Plan at an inflated price in
reliance on defendants material misrepresentations concerning AIG’s exposure to
risk and the eventual losses in AIGFP’s credit default swap portfolio. A
parallel case has been filed in Panama by Starr International Company, Inc., but
has not yet been accepted by the Court.     2.   On March 12, 2009, Maurice R.
Greenberg filed an answer with crossclaims and third party claims in the
shareholder derivative action pending in Delaware Chancery Court termed, In re
AIG Consolidated Derivative Litigation, Civ. A. No. 769-VCS (Del. Ch.). The
crossclaims and third party claims are asserted against certain current and
former directors and officers as well as certain entities that were involved in
the issues surrounding AIG’s 2005 regulatory settlements and restatement and
allege that if Mr. Greenberg is liable to AIG, these parties should also be held
responsible. Mr. Greenberg does not assert a claim against AIG.     3.   On
March 20, 2009, a purported shareholder derivative complaint was filed in the
Supreme Court of New York County naming as defendants certain of the current
directors of AIG and the recipients of payments under the Employee Retention
Plan. Plaintiffs assert claims on behalf of nominal defendant AIG for breach of
fiduciary duty and waste of corporate assets against the directors, and for
rescission and constructive trust against the recipients of payments under the
Employee Retention Plan.     4.   On March 26, 2009, a purported derivative and
class action complaint was filed in the United States District Court for the
Central District of California purporting to assert claims on behalf of nominal
defendant AIG and its shareholders against certain current and former officers
and directors of AIG. The claims relate to losses suffered by AIG and its
shareholders as a result of the defendants’ exposure of AIG to risks related to
the subprime mortgage market in its credit default swap portfolio, and to
Employee Retention Plan payments. Plaintiffs also allege that defendants
misrepresented and omitted material facts during the alleged class period,
December 8, 2000 to the present, relating to AIG’s consolidated financial
condition regarding the true size and scope and the nature of AIG’s exposure to
risk. The complaint alleges claims for breach of

 



--------------------------------------------------------------------------------



 



      fiduciary duty, gross mismanagement, waste of corporate assets, unjust
enrichment and violations of Section 14(e) of the Exchange Act of 1934.

  5.   On April 1, 2009, Safeco Insurance Company of America and Ohio Casualty
Insurance Company filed a complaint in the United States District Court for the
Northern District of Illinois, on behalf of a purported class of all National
Worker’s Compensation Reinsurance Pool (“NWCRP”) participant members, against
AIG and certain former AIG officers. The factual allegations and legal theories
in this complaint are substantially identical to the complaint filed by the
National Council on Compensation Insurance (“NCCI”) on behalf of all NWCRP
participant members, which was disclosed in the Company’s Annual Report on Form
10-K for the year ended December 31, 2008. The complaint alleges that it has
been filed as an alternative to NCCI’s complaint if the Court grants AIG’s
motion to dismiss for lack of subject matter jurisdiction.     6.   On April 1,
2009, a purported shareholder derivative complaint was filed in the Superior
Court for the State of California, Los Angeles County, asserting claims on
behalf of nominal defendant AIG against certain officers and directors of AIG.
The complaint asserts claims for waste of corporate assets, breach of fiduciary
duty, abuse of control, and unjust enrichment and constructive trust in
connection with defendants’ approval of bonuses and retention payments.     7.  
The Company has received requests for information and/or subpoenas related to
the Company’s Employee Retention Plan from various state authorities including,
but not limited to, the Attorneys General of New York, New Jersey, and
Connecticut, the Connecticut Department of Consumer Protection, and the
Connecticut state legislature.     8.   The Company has responded to numerous
requests for information related to the use of Troubled Asset Relief Program
(“TARP”) funds, payments under the Company’s Financial Products division
Employee Retention Plan, and the financial crisis generally from various Members
and Committees of Congress and the Senate including, but not limited to,
Representatives Castle, Crowley, Cummings, Kaptur, Garrett, and Waxman; Senators
Baucus, Grassley, and Shelby; the House Committee on Oversight and Government
Reform; the House Committee on Financial Services Capital Markets Subcommittee;
the Senate Banking Committee; the Senate Committee on Finance; and the Senate
Permanent Subcommittee on Investigations.     9.   The Company has responded to
requests for information from the Government Accountability Office, the Special
Inspector General for the TARP, and the Department of the Treasury.     10.  
The Company continues to work with the Independent Consultant appointed by the
Securities and Exchange Commission in 2006 in connection with his ongoing
reports and monitoring of the Company’s financial reporting and regulatory,
compliance, and legal functions.

 



--------------------------------------------------------------------------------



 



If none, please so indicate by checking the box: o.

 



--------------------------------------------------------------------------------



 



SCHEDULE D
COMPLIANCE WITH LAWS
List any exceptions to the representation and warranty in the second sentence of
Section 2.2(m) of the Securities Purchase Agreement.
Please see items 1, 2, 4, 5, 7, 8 and 9 of Schedule C of the Securities Purchase
Agreement: Litigation.
If none, please so indicate by checking the box: o.
List any exceptions to the representation and warranty in the last sentence of
Section 2.2(m) of the Securities Purchase Agreement.
If none, please so indicate by checking the box: þ.

 



--------------------------------------------------------------------------------



 



SCHEDULE E
REGULATORY AGREEMENTS
List any exceptions to the representation and warranty in Section 2.2(s) of the
Securities Purchase Agreement.
If none, please so indicate by checking the box: þ.

 



--------------------------------------------------------------------------------



 



ANNEX A
FORM OF CERTIFICATE OF DESIGNATIONS

[SEE ATTACHED]

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF DESIGNATIONS
OF
SERIES F FIXED RATE NON-CUMULATIVE PERPETUAL PREFERRED STOCK
OF
AMERICAN INTERNATIONAL GROUP, INC.
     American International Group, Inc., a corporation organized and existing
under the General Corporation Law of the State of Delaware (the “Company”),
hereby certifies that the following resolution was adopted by the Board of
Directors of the Company (the “Board of Directors”) as required by Section 151
of the General Corporation Law of the State of Delaware at a meeting duly held
on April 17, 2009.
     RESOLVED, that pursuant to the authority granted to and vested in the Board
of Directors in accordance with the provisions of the Restated Certificate of
Incorporation, as amended, the Board of Directors hereby creates a series of
serial preferred stock, par value $5.00 per share, of the Company, and hereby
states the designation and number of shares, and fixes the voting and other
powers, and the relative rights and preferences, and the qualifications,
limitations and restrictions thereof, as follows:
Series F Fixed Rate Non-Cumulative Perpetual Preferred Stock:
     Part 1. Designation and Number of Shares. There is hereby created out of
the authorized and unissued shares of serial preferred stock of the Company a
series of preferred stock designated as the “Series F Fixed Rate Non-Cumulative
Perpetual Preferred Stock” (the “Series F Preferred Stock”). The authorized
number of shares of the Series F Preferred Stock shall be 300,000. Such number
of shares may be decreased by resolution of the Board of Directors, subject to
the terms and conditions hereof; provided that no decrease shall reduce the
number of shares of the Series F Preferred Stock to a number less than the
number of shares then outstanding.
     Part 2. Standard Provisions. The Standard Provisions contained in Annex A
attached hereto are incorporated herein by reference in their entirety and shall
be deemed to be a part of this Certificate of Designations to the same extent as
if such provisions had been set forth in full herein.
     Part 3. Definitions. The following terms are used in this Certificate of
Designations (including the Standard Provisions in Annex A hereto) as defined
below:
     (a) “Common Stock” means the common stock, par value $2.50 per share, of
the Company.
     (b) “Convertible Preferred Stock” means the Series C Perpetual,
Convertible, Participating Preferred Stock of the Company. The Convertible
Preferred Stock shall be Parity

1



--------------------------------------------------------------------------------



 



Stock; provided that the Convertible Preferred Stock shall be Junior Stock
following the effectiveness of an amendment to the Charter to allow the Series F
Preferred Stock and any other series of preferred stock of the Company issued to
the United States Department of the Treasury to rank senior to the Convertible
Preferred Stock as to dividend rights and/or rights upon the liquidation,
dissolution and winding up of the Company (the “Amendment”).
     (c) “Dividend Payment Date” means February 1, May 1, August 1 and November
1 of each year.
     (d) “Junior Stock” means the Common Stock, the Convertible Preferred Stock
(following the Amendment) and any class or series of stock of the Company
(i) initially issued to any person other than the United States Department of
the Treasury or (ii) initially issued to the United States Department of the
Treasury and the terms of which expressly provide that it ranks junior to the
Series F Preferred Stock as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Company.
     (e) “Liquidation Amount” shall initially mean $0 per share of the Series F
Preferred Stock outstanding on April 17, 2009 and shall be increased each time a
Drawdown Amount (as defined in the Series F Preferred Stock Purchase Agreement)
is paid to the Company by an amount per share equal to the Drawdown Amount so
paid to the Company divided by the number of shares of Series F Preferred Stock
outstanding at the time of such payment, and such increase per share shall be
duly reflected in the Schedule of Increases of the Series F Preferred Stock
Liquidation Preference attached to the Series F Preferred Share Certificate (as
defined in the Standard Provisions in Annex A attached hereto).
     (f) “Parity Stock” means the Convertible Preferred Stock (before the
Amendment), the Series E Preferred Stock and any class or series of stock of the
Company (other than the Series F Preferred Stock) the terms of which do not
expressly provide that such class or series will rank senior or junior to the
Series F Preferred Stock as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Company (in each case without
regard to whether dividends accrue cumulatively or non-cumulatively).
     (g) “Series E Preferred Stock” means the Series E Fixed Rate Non-Cumulative
Perpetual Preferred Stock of the Company.
     (h) “Signing Date” means April 17, 2009.
     Part. 4. Certain Voting Matters. Whether the vote or consent of the holders
of a plurality, majority or other portion of the shares of the Series F
Preferred Stock and any Voting Parity Stock has been cast or given on any matter
on which the holders of shares of the Series F Preferred Stock and any Voting
Parity Stock are entitled to vote or consent together as a class shall be
determined by the Company by reference to the specified liquidation amount of
the shares of the Series F Preferred Stock voted or with respect to which a
consent has been received as if the Company were liquidated on the record date
for such vote or consent, if any, or, in the absence of a record date, on the
date for such vote or consent. For purposes of determining the voting rights of
the holders of the Series F Preferred Stock under Section 7 of the Standard
Provisions forming part of this Certificate of Designations, each holder will be
entitled to one

2



--------------------------------------------------------------------------------



 



vote for each $10,000 of liquidation preference to which such holder’s shares
are entitled; provided that notwithstanding the foregoing in no event shall a
holder be entitled to less than one vote per share of Series F Preferred Stock
issued to such holder.
[Remainder of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Certificate of Designations
to be signed on its behalf by its                                          and
attested by its Secretary this 17th day of April, 2009.

            AMERICAN INTERNATIONAL GROUP, INC.
      By:           Name:           Title:        

     
ATTEST:
   
 
   
 
Name:
   
Title: Secretary
   

4



--------------------------------------------------------------------------------



 



ANNEX A
STANDARD PROVISIONS
     Section 1. General Matters. Each share of the Series F Preferred Stock
shall be identical in all respects to every other share of the Series F
Preferred Stock. The Series F Preferred Stock shall be perpetual, subject to the
provisions of Section 5 of these Standard Provisions that form a part of the
Certificate of Designations. The Series F Preferred Stock (a) shall rank senior
to the Junior Stock in respect of the right to receive dividends and the right
to receive payments out of the assets of the Company upon voluntary or
involuntary liquidation, dissolution or winding up of the Company and (b) shall
be of equal rank with Parity Stock as to the right to receive dividends and the
right to receive payments out of the assets of the Company upon voluntary or
involuntary liquidation, dissolution or winding up of the Company.
     Section 2. Standard Definitions. As used herein with respect to the
Series F Preferred Stock:
     (a) “Applicable Dividend Rate” means 10% per annum.
     (b) “Business Combination” means a merger, consolidation, statutory share
exchange or similar transaction that requires the approval of the Company’s
stockholders.
     (c) “Business Day” means any day except Saturday, Sunday and any day on
which banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.
     (d) “Bylaws” means the bylaws of the Company, as they may be amended from
time to time.
     (e) “Certificate of Designations” means the Certificate of Designations or
comparable instrument relating to the Series F Preferred Stock, of which these
Standard Provisions form a part, as it may be amended from time to time.
     (f) “Charter” means the Company’s Restated Certificate of Incorporation, as
amended.
     (g) “Dividend Period” has the meaning set forth in Section 3(a).
     (h) “Dividend Record Date” has the meaning set forth in Section 3(a).
     (i) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
     (j) “Original Issue Date” means the date on which shares of the Series F
Preferred Stock are first issued.
     (k) “Preferred Director” has the meaning set forth in Section 7(b).

A-1



--------------------------------------------------------------------------------



 



     (l) “Preferred Stock” means any and all series of serial preferred stock of
the Company, including the Series F Preferred Stock.
     (m) “Series D Preferred Stock” means the Series D Fixed Rate Cumulative
Perpetual Preferred Stock of the Company.
     (n) “Series F Preferred Stock Purchase Agreement” means the Securities
Purchase Agreement, dated April 17, 2009, between the Company and the UST, as it
may be amended or modified from time to time.
     (o) “Share Dilution Amount” has the meaning set forth in Section 3(b).
     (p) “Standard Provisions” mean these Standard Provisions that form a part
of the Certificate of Designations relating to the Series F Preferred Stock.
     (q) “Termination Date” has the meaning set forth in the Series F Preferred
Stock Purchase Agreement.
     (r) “Transfer Agent” has the meaning set forth in Section 13.
     (s) “Trust” means the AIG Credit Facility Trust.
     (t) “UST” means the United States Department of the Treasury.
     (u) “Voting Parity Stock” means, with regard to any matter as to which the
holders of the Series F Preferred Stock are entitled to vote as specified in
Sections 7(a) and 7(b) of these Standard Provisions that form a part of the
Certificate of Designations, any and all series of Parity Stock upon which like
voting rights have been conferred and are exercisable with respect to such
matter.
     Section 3. Dividends.
     (a) Rate. Holders of the Series F Preferred Stock shall be entitled to
receive, on each share of the Series F Preferred Stock if, as and when declared
by the Board of Directors or any duly authorized committee of the Board of
Directors, but only out of assets legally available therefor, non-cumulative
cash dividends with respect to each Dividend Period (as defined below) at a rate
per annum equal to the Applicable Dividend Rate on the applicable Liquidation
Amount per share of the Series F Preferred Stock. Such dividends shall be
payable quarterly in arrears, but only if, as and when declared by the Board of
Directors or any duly authorized committee of the Board of Directors, on each
Dividend Payment Date, commencing with the first such Dividend Payment Date to
occur at least 20 calendar days after the Original Issue Date. In the event that
any Dividend Payment Date would otherwise fall on a day that is not a Business
Day, the dividend payment due on that date will be postponed to the next day
that is a Business Day and no additional dividends shall be payable nor shall
interest accrue on the amount payable as a result of that postponement. The
period from and including any Dividend Record Date to, but excluding, the next
Dividend Record Date is a “Dividend Period” (it being understood that the
Dividend Period will commence on the immediately preceding Dividend Record Date
relating to the immediately preceding Dividend Payment Date or, if no dividend
has been paid for the prior

A-2



--------------------------------------------------------------------------------



 



Dividend Period, the 15th calendar day immediately prior to the immediately
preceding Dividend Payment Date); provided that the initial Dividend Period
shall be the period from and including the Original Issue Date to, but
excluding, the next Dividend Record Date.
     Dividends that are payable on Series F Preferred Stock in respect of any
Dividend Period shall be computed on a daily basis on the Liquidation Amount
that is in effect on such day on the basis of a 360-day year consisting of
twelve 30-day months, at a rate per annum equal to the Applicable Dividend Rate.
     Dividends that are payable on Series F Preferred Stock on any Dividend
Payment Date will be payable to holders of record of the Series F Preferred
Stock as they appear on the stock register of the Company on the applicable
record date, which shall be the 15th calendar day immediately preceding such
Dividend Payment Date or such other record date fixed by the Board of Directors
or any duly authorized committee of the Board of Directors that is not more than
60 nor less than 10 days prior to such Dividend Payment Date (each, a “Dividend
Record Date”). Any such day that is a Dividend Record Date shall be a Dividend
Record Date whether or not such day is a Business Day.
     Dividends on the Series F Preferred Stock shall not be cumulative. Holders
of Series F Preferred Stock shall not be entitled to receive any dividends not
declared by the Board of Directors or any duly authorized committee of the Board
of Directors, and no interest, or sum of money in lieu of interest, shall be
payable in respect of any dividend not so declared. If the Board of Directors
does not declare a dividend on the Series F Preferred Stock to be payable in
respect of any Dividend Period before the related Dividend Payment Date, such
dividend will not accrue and the Company will have no obligation to pay a
dividend for that Dividend Period on the Dividend Payment Date or at any future
time, whether or not dividends on the Series F Preferred Stock are declared for
any future Dividend Period. Holders of the Series F Preferred Stock shall not be
entitled to any dividends, whether payable in cash, securities or other
property, other than dividends (if any) declared and payable on the Series F
Preferred Stock as specified in this Section 3 (subject to the other provisions
of the Certificate of Designations).
     (b) Priority of Dividends. So long as any share of the Series F Preferred
Stock remains outstanding, no dividend or distribution shall be declared or paid
on the Common Stock or any other shares of Junior Stock (other than dividends
payable solely in shares of Common Stock) or Parity Stock, subject to the
immediately following paragraph in the case of Parity Stock, and no Common
Stock, Junior Stock or Parity Stock shall be, directly or indirectly, purchased,
redeemed or otherwise acquired for consideration by the Company or any of its
subsidiaries unless dividends for the latest completed Dividend Period on all
outstanding shares of the Series F Preferred Stock have been or are
contemporaneously declared and paid in full (or have been declared and a sum
sufficient for the payment thereof has been set aside for the benefit of the
holders of shares of the Series F Preferred Stock on the applicable record
date). The foregoing limitation shall not apply to (i) a dividend payable on any
Junior Stock in shares of any other Junior Stock, or to the acquisition of
shares of any Junior Stock in exchange for, or through application of the
proceeds of the sale of, shares of any other Junior Stock; (ii) redemptions,
purchases or other acquisitions of shares of Common Stock or other Junior Stock
in connection with the administration of any employee benefit plan in the
ordinary course of business (including purchases to offset the Share Dilution
Amount (as defined below) pursuant to a

A-3



--------------------------------------------------------------------------------



 



publicly announced repurchase plan) and consistent with past practice; provided
that any purchases to offset the Share Dilution Amount shall in no event exceed
the Share Dilution Amount; (iii) any dividends or distributions of rights or
Junior Stock in connection with a stockholders’ rights plan or any redemption or
repurchase of rights pursuant to any stockholders’ rights plan; (iv) the
acquisition by the Company or any of its subsidiaries of record ownership in
Junior Stock or Parity Stock for the beneficial ownership of any other persons
(other than the Company or any of its subsidiaries), including as trustees or
custodians; (v) the conversion of the Convertible Preferred Stock into Common
Stock; (vi) the exchange or conversion of Junior Stock (other than the
Convertible Preferred Stock) for or into other Junior Stock or of Parity Stock
for or into other Parity Stock (with the same or lesser aggregate liquidation
amount) or Junior Stock, in each case, solely to the extent required pursuant to
binding contractual agreements entered into prior to the Signing Date or any
subsequent agreement for the accelerated exercise, settlement or exchange
thereof for Common Stock; and (vii) any purchase, redemption or other
acquisition with the written consent of the UST. “Share Dilution Amount” means
the increase in the number of diluted shares outstanding (determined in
accordance with generally accepted accounting principles in the United States,
and as measured from the date of the Company’s consolidated financial statements
most recently filed with the Securities and Exchange Commission prior to the
Original Issue Date) resulting from the grant, vesting or exercise of
equity-based compensation to employees and equitably adjusted for any stock
split, stock dividend, reverse stock split, reclassification or similar
transaction.
     When dividends are not paid (or declared and a sum sufficient for payment
thereof set aside for the benefit of the holders thereof on the applicable
record date) on any Dividend Payment Date (or, in the case of Parity Stock
having dividend payment dates different from the Dividend Payment Dates, on a
dividend payment date falling within a Dividend Period related to such Dividend
Payment Date) in full on shares of the Series F Preferred Stock and any shares
of Parity Stock, all dividends declared on the Series F Preferred Stock and all
such Parity Stock and payable on such Dividend Payment Date (or, in the case of
Parity Stock having dividend payment dates different from the Dividend Payment
Dates, on a dividend payment date falling within the Dividend Period related to
such Dividend Payment Date) shall be declared pro rata so that the respective
amounts of such dividends declared shall bear the same ratio to each other as
all declared but unpaid dividends per share on the shares of the Series F
Preferred Stock and all Parity Stock payable on such Dividend Payment Date (or,
in the case of Parity Stock having dividend payment dates different from the
Dividend Payment Dates, on a dividend payment date falling within the Dividend
Period related to such Dividend Payment Date) (subject to their having been
declared by the Board of Directors or a duly authorized committee of the Board
of Directors out of legally available funds and including, in the case of Parity
Stock that bears cumulative dividends, all accrued but unpaid dividends) bear to
each other. If the Board of Directors or a duly authorized committee of the
Board of Directors determines not to pay any dividend or a full dividend on a
Dividend Payment Date, the Company will provide written notice to the holders of
the Series F Preferred Stock prior to such Dividend Payment Date.
     Subject to the foregoing, and not otherwise, such dividends (payable in
cash, securities or other property) as may be determined by the Board of
Directors or any duly authorized committee of the Board of Directors may be
declared and paid on any securities, including Common Stock and other Junior
Stock, from time to time out of any funds legally available for

A-4



--------------------------------------------------------------------------------



 



such payment, and holders of the Series F Preferred Stock shall not be entitled
to participate in any such dividends.
     Section 4. Liquidation, Dissolution or Winding Up. In the event of any
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Company, then, before any distribution or payment shall be made to the
holders of Junior Stock, the holders of the Series F Preferred Stock and any
shares of Preferred Stock ranking on a parity therewith as to liquidation shall
be entitled to be paid in full the respective amounts of the liquidation
preferences thereof, which in the case of the Series F Preferred Stock shall be
the Liquidation Amount, plus an amount equal to all dividends, if any, that have
been declared but not paid prior to such distribution or payment date (but
without any accumulation in respect of dividends that have not been declared
prior to such distribution or payment date). If such payment shall have been
made in full to the holders of the Series F Preferred Stock and any series of
Preferred Stock ranking on a parity therewith as to liquidation, the remaining
assets and funds of the Company shall be distributed among the holders of Junior
Stock, according to their respective rights and preferences and in each case
according to their respective shares. If, upon any liquidation, dissolution or
winding up of the affairs of the Company, the amounts so payable are not paid in
full to the holders of all outstanding shares of the Series F Preferred Stock
and any series of Preferred Stock ranking on a parity therewith as to
liquidation, the holders of the Series F Preferred Stock and any series of
Preferred Stock ranking on a parity therewith as to liquidation shall share
ratably in any distribution of assets in proportion to the full amounts to which
they would otherwise be respectively entitled. Neither the consolidation or
merger of the Company, nor the sale, lease or conveyance of all or a part of its
assets, shall be deemed a liquidation, dissolution or winding up of the affairs
of the Company within the meaning of the foregoing provisions of this Section 4.
     Section 5. Redemption.
     (a) Optional Redemption. Except as provided in this Section 5(a), the
Series F Preferred Stock shall not be redeemable. At any time that (i) the Trust
(or any successor entity established for the sole benefit of the United States
Treasury) “beneficially owns” less than 30% of the aggregate voting power of the
Company’s voting securities and (ii) no holder of the Series F Preferred Stock
controls the Company, the Company may redeem, in whole or in part, at any time
and from time to time, out of funds legally available therefor, the shares of
the Series F Preferred Stock at the time outstanding, upon notice given as
provided in Section 5(c) below, the Series F Preferred Stock in whole or in part
at a redemption price per share equal to 100% of its Liquidation Amount, plus,
for purposes of the redemption price only and except as set forth in the last
sentence of the next paragraph, an amount equal to all declared but unpaid
dividends for the then current Dividend Period to such redemption date
(regardless of whether any dividends are actually declared for that Dividend
Period). “Control” for purposes of this Section 5(a) means the power to direct
the management and policies of the Company, directly or indirectly, whether
through the ownership of voting securities, by contract, by the power to control
the Board of Directors or otherwise. “Beneficially owns” for purposes of this
Section 5(a) is defined in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended to the Signing Date. For the avoidance of doubt, while there is Board
of Directors control (or the potential to gain Board of Directors control as a
result of existing contractual rights) by any holder of the Series F Preferred
Stock, the Company may not redeem any of the Series F Preferred Stock.

A-5



--------------------------------------------------------------------------------



 



     The redemption price for any shares of the Series F Preferred Stock shall
be payable on the redemption date to the holder of such shares against surrender
of the certificate(s) evidencing such shares to the Company or its agent. Any
declared but unpaid dividends payable on a redemption date that occurs
subsequent to the Dividend Record Date for a Dividend Period shall not be paid
to the holder entitled to receive the redemption price on the redemption date,
but rather shall be paid to the holder of record of the redeemed shares on such
Dividend Record Date relating to the Dividend Payment Date as provided in
Section 3 above.
     (b) No Sinking Fund. The Series F Preferred Stock will not be subject to
any mandatory redemption, sinking fund or other similar provisions. Holders of
the Series F Preferred Stock will have no right to require redemption or
repurchase of any shares of the Series F Preferred Stock.
     (c) Notice of Redemption. Notice of every redemption of shares of the
Series F Preferred Stock shall be given by first class mail, postage prepaid,
addressed to the holders of record of the shares to be redeemed at their
respective last addresses appearing on the books of the Company. Such mailing
shall be at least 30 days and not more than 60 days before the date fixed for
redemption. Any notice mailed as provided in this subsection (c) shall be
conclusively presumed to have been duly given, whether or not the holder
receives such notice, but failure duly to give such notice by mail, or any
defect in such notice or in the mailing thereof, to any holder of shares of the
Series F Preferred Stock designated for redemption shall not affect the validity
of the proceedings for the redemption of any other shares of the Series F
Preferred Stock. Notwithstanding the foregoing, if shares of the Series F
Preferred Stock are issued in book-entry form through The Depository Trust
Company or any other similar facility, notice of redemption may be given to the
holders of the Series F Preferred Stock at such time and in any manner permitted
by such facility. Each notice of redemption given to a holder shall state:
(1) the redemption date; (2) the number of shares of the Series F Preferred
Stock to be redeemed and, if less than all the shares held by such holder are to
be redeemed, the number of such shares to be redeemed from such holder; (3) the
redemption price; and (4) the place or places where certificates for such shares
are to be surrendered for payment of the redemption price, but failure duly to
give such notice to any holder of shares of the Series F Preferred Stock
designated for redemption or any defect in such notice shall not affect the
validity of the proceedings for the redemption of any other shares of the
Series F Preferred Stock.
     (d) Partial Redemption. In case of any redemption of part of the shares of
the Series F Preferred Stock at the time outstanding, the shares to be redeemed
shall be selected either pro rata or in such other manner as the Board of
Directors or a duly authorized committee thereof may determine to be fair and
equitable. Subject to the provisions hereof, the Board of Directors or a duly
authorized committee thereof shall have full power and authority to prescribe
the terms and conditions upon which shares of the Series F Preferred Stock shall
be redeemed from time to time. If fewer than all the shares represented by any
certificate are redeemed at any time, a new certificate shall be issued
representing the unredeemed shares without charge to the holder thereof;
provided that at any time after the Termination Date, each holder may elect,
upon surrender of a certificate representing any unredeemed shares of Series F
Preferred Stock, to have the Company deliver or cause to be delivered to such
holder a notice that shares of Series F Preferred Stock equal in number to the
unredeemed shares of Series F Preferred Stock

A-6



--------------------------------------------------------------------------------



 



represented by the certificate so surrendered have been registered on the books
and records of the Company.
     (e) Effectiveness of Redemption. If notice of redemption has been duly
given and if on or before the redemption date specified in the notice all funds
necessary for the redemption have been deposited by the Company, in trust for
the pro rata benefit of the holders of the shares called for redemption, with a
bank or trust company doing business in the Borough of Manhattan, The City of
New York, and having a capital and surplus of at least $500 million and selected
by the Board of Directors, so as to be and continue to be available solely
therefor, then, notwithstanding that any certificate (if the shares of Series F
Preferred Stock are not in book-entry form) for any share so called for
redemption has not been surrendered for cancellation, on and after the
redemption date dividends shall cease to accrue on all shares so called for
redemption, all shares so called for redemption shall no longer be deemed
outstanding and all rights with respect to such shares shall forthwith on such
redemption date cease and terminate, except only the right of the holders
thereof to receive the amount payable on such redemption from such bank or trust
company, without interest. Any funds unclaimed at the end of three years from
the redemption date shall, to the extent permitted by law, be released to the
Company, after which time the holders of the shares so called for redemption
shall look only to the Company for payment of the redemption price of such
shares.
     (f) Status of Redeemed Shares. Shares of the Series F Preferred Stock that
are redeemed, repurchased or otherwise acquired by the Company shall revert to
authorized but unissued shares of the Series F Preferred Stock (provided that
any such cancelled shares of the Series F Preferred Stock may be reissued only
as shares of any series of the Preferred Stock other than the Series F Preferred
Stock).
     Section 6. Conversion. Holders of the Series F Preferred Stock shares shall
have no right to exchange or convert such shares into any other securities.
     Section 7. Voting Rights.
     (a) General. The holders of the Series F Preferred Stock shall not have any
voting rights except as set forth below or as otherwise from time to time
required by law.
     (b) Series F Preferred Stock Directors. Whenever, at any time or times,
dividends payable on the shares of the Series F Preferred Stock have not been
paid for an aggregate of four quarterly Dividend Periods or more, whether or not
consecutive (including for this purpose the period during which the Series D
Preferred Stock was outstanding), the authorized number of directors of the
Company shall automatically be increased to accommodate the number of the
Preferred Directors specified below and the holders of the Series F Preferred
Stock shall have the right, with holders of shares of any one or more other
classes or series of Voting Parity Stock outstanding at the time, voting
together as a class, to elect the greater of two directors and a number of
directors (rounded upward) equal to 20% of the total number of directors of the
Company after giving effect to such election (hereinafter the “Preferred
Directors” and each a “Preferred Director”) to fill such newly created
directorships at the Company’s next annual meeting of stockholders (or at a
special meeting called for that purpose prior to such next annual meeting) and
at each subsequent annual meeting of stockholders until dividends payable on all

A-7



--------------------------------------------------------------------------------



 



outstanding shares of the Series F Preferred Stock have been declared and paid
in full for four consecutive quarterly Dividend Periods, at which time such
right shall terminate with respect to the Series F Preferred Stock, except as
herein or by law expressly provided, subject to revesting in the event of each
and every subsequent payment failure of the character above mentioned; provided
that it shall be a qualification for election for any Preferred Director that
the election of such Preferred Director shall not cause the Company to violate
any corporate governance requirements of any securities exchange or other
trading facility on which securities of the Company may then be listed or traded
that listed or traded companies must have a majority of independent directors.
Upon any termination of the right of the holders of shares of the Series F
Preferred Stock and Voting Parity Stock as a class to vote for directors as
provided above, the Preferred Directors shall cease to be qualified as
directors, the term of office of all Preferred Directors then in office shall
terminate immediately and the authorized number of directors shall be reduced by
the number of the Preferred Directors elected pursuant hereto. Any Preferred
Director may be removed at any time, with or without cause, and any vacancy
created thereby may be filled, only by the affirmative vote of the holders of a
majority of the shares of the Series F Preferred Stock at the time outstanding
voting separately as a class together with the holders of shares of Voting
Parity Stock, to the extent the voting rights of such holders described above
are then exercisable. If the office of any Preferred Director becomes vacant for
any reason other than removal from office as aforesaid, the remaining Preferred
Director may choose a successor who shall hold office for the unexpired term in
respect of which such vacancy occurred.
     (c) Class Voting Rights as to Particular Matters. So long as any shares of
the Series F Preferred Stock are outstanding, in addition to any other vote or
consent of stockholders required by law or by the Charter, the vote or consent
of the holders of at least 66 2/3% of the shares of the Series F Preferred Stock
at the time outstanding, voting as a separate class, given in person or by
proxy, either in writing without a meeting or by vote at any meeting called for
the purpose, shall be necessary for effecting or validating:
     (i) Authorization of Senior or Pari Passu Stock . Any amendment or
alteration of the Certificate of Designations for the Series F Preferred Stock
or the Charter (including any amendment to the Charter effectuated by a
Certificate of Designations) to authorize or create or increase the authorized
amount of, or any issuance of, any shares of, or any securities convertible into
or exchangeable or exercisable for shares of, any class or series of capital
stock of the Company ranking senior to or pari passu with the Series F Preferred
Stock with respect to either or both the payment of dividends and/or the
distribution of assets on any liquidation, dissolution or winding up of the
Company (the “Senior or Pari Passu Securities”); provided, however, that the
voting rights provided in this Section 7(c)(i) shall not apply to any amendment
or alteration of the Charter (including any amendment to the Charter effectuated
by a Certificate of Designations) to authorize or create or increase the
authorized amount of, or any issuance of, any Senior or Pari Passu Securities
initially issued to the UST;
     (ii) Amendment of the Series F Preferred Stock. Any amendment, alteration
or repeal of any provision of the Certificate of Designations for the Series F
Preferred Stock or the Charter (including, unless no vote on such merger or
consolidation is required by Section 7(c)(iii) below, any amendment, alteration
or repeal by means of a

A-8



--------------------------------------------------------------------------------



 



merger, consolidation or otherwise) so as to adversely affect the rights,
preferences, privileges or voting powers of the Series F Preferred Stock; or
     (iii) Share Exchanges, Reclassifications, Mergers and Consolidations. Any
consummation of a binding share exchange or reclassification involving the
Series F Preferred Stock, or of a merger or consolidation of the Company with or
into another corporation or other entity, unless in each case (x) the shares of
the Series F Preferred Stock remain outstanding and are not amended in any
respect or, in the case of any such merger or consolidation with respect to
which the Company is not the surviving or resulting entity, are converted into
or exchanged for preference securities of the surviving or resulting entity or
its ultimate parent, and (y) such shares remaining outstanding or such
preference securities, as the case may be, have such rights, preferences,
privileges and voting powers, and limitations and restrictions thereof, taken as
a whole, as are not materially less favorable to the holders thereof than the
rights, preferences, privileges and voting powers, and limitations and
restrictions thereof, of the Series F Preferred Stock immediately prior to such
consummation, taken as a whole;
provided, however, that for all purposes of this Section 7(c), any increase in
the amount of the authorized Preferred Stock, including any increase in the
authorized amount of the Series F Preferred Stock necessary to satisfy
preemptive or similar rights granted by the Company to other persons prior to
the Signing Date, or the creation and issuance, or an increase in the authorized
or issued amount, whether pursuant to preemptive or similar rights or otherwise,
of any other series of the Preferred Stock, or any securities convertible into
or exchangeable or exercisable for any other series of the Preferred Stock,
ranking pari passu with (if such securities are issued to the UST) or junior to
the Series F Preferred Stock with respect to the payment of dividends (whether
such dividends are cumulative or non-cumulative) and the distribution of assets
upon liquidation, dissolution or winding up of the Company will not be deemed to
adversely affect the rights, preferences, privileges or voting powers, and shall
not require the affirmative vote or consent of, the holders of outstanding
shares of the Series F Preferred Stock.
     (d) Changes after Provision for Redemption. No vote or consent of the
holders of the Series F Preferred Stock shall be required pursuant to Section
7(c) above if, at or prior to the time when any such vote or consent would
otherwise be required pursuant to such Section, all outstanding shares of the
Series F Preferred Stock shall have been redeemed, or shall have been called for
redemption upon proper notice and sufficient funds shall have been deposited in
trust for such redemption, in each case pursuant to Section 5 above.
     (e) Procedures for Voting and Consents. The rules and procedures for
calling and conducting any meeting of the holders of the Series F Preferred
Stock (including, without limitation, the fixing of a record date in connection
therewith), the solicitation and use of proxies at such a meeting, the obtaining
of written consents and any other aspect or matter with regard to such a meeting
or such consents shall be governed by any rules that the Board of Directors or
any duly authorized committee of the Board of Directors, in its discretion, may
adopt from time to time, which rules and procedures shall conform to the
requirements of the Charter, the Bylaws, and applicable law and the rules of any
national securities exchange or other trading facility on which Series F
Preferred Stock is listed or traded at the time.

A-9



--------------------------------------------------------------------------------



 



     Section 8. Record Holders. To the fullest extent permitted by applicable
law, the Company and the Transfer Agent may deem and treat the record holder of
any share of the Series F Preferred Stock as the true and lawful owner thereof
for all purposes, and neither the Company nor the Transfer Agent shall be
affected by any notice to the contrary.
     Section 9. Notices. All notices or communications in respect of the
Series F Preferred Stock shall be sufficiently given if given in writing and
delivered in person or by first class mail, postage prepaid, or if given in such
other manner as may be permitted in this Certificate of Designations, in the
Charter or Bylaws or by applicable law. Notwithstanding the foregoing, if shares
of the Series F Preferred Stock are issued in book-entry form through The
Depository Trust Company or any similar facility, such notices may be given to
the holders of the Series F Preferred Stock in any manner permitted by such
facility.
     Section 10. No Preemptive Rights. No holder of the Series F Preferred Stock
shall be entitled as a matter of right to subscribe for or purchase, or have any
preemptive right with respect to, any part of any new or additional issue of
stock of any class whatsoever, or of securities convertible into any stock of
any class whatsoever, whether now or hereafter authorized and whether issued for
cash or other consideration or by way of dividend.
     Section 11. Replacement Certificates. The Company shall replace any
mutilated certificate at the holder’s expense upon surrender of that certificate
to the Company. The Company shall replace certificates that become destroyed,
stolen or lost at the holder’s expense upon delivery to the Company of
reasonably satisfactory evidence that the certificate has been destroyed, stolen
or lost, together with any indemnity that may be reasonably required by the
Company.
     Section 12. Form.
     (a) The Series F Preferred Stock shall be initially issued in the form of
one or more certificates in definitive, fully registered form with, until such
time as otherwise determined by the Company, the restricted shares legend (the
“Restricted Shares Legend”), as set forth on the form of the Series F Preferred
Stock attached hereto as Exhibit A (each, a “Series F Preferred Share
Certificate”), which is hereby incorporated in and expressly made a part of this
Certificate of Designations. The Series F Preferred Share Certificate may have
notations, legends or endorsements required by law, stock exchange rules,
agreements to which the Company is subject, if any, or usage (provided that any
such notation, legend or endorsement is in a form acceptable to the Company).
     (b) An Officer shall sign the Series F Preferred Share Certificate for the
Company, in accordance with the Company’s Bylaws and applicable law, by manual
or facsimile signature. “Officer” means the Chairman, any Vice President, the
Treasurer or the Secretary of the Company.
     (c) If an Officer whose signature is on a Series F Preferred Share
Certificate no longer holds that office at the time of the issuance of such
Series F Preferred Share Certificate, such Series F Preferred Share Certificate
shall be valid nevertheless.

A-10



--------------------------------------------------------------------------------



 



     (d) A Series F Preferred Share Certificate shall not be valid or obligatory
until an authorized signatory of the Transfer Agent manually countersigns the
Series F Preferred Share Certificate. The signature shall be conclusive evidence
that such Series F Preferred Share Certificate has been authenticated under this
Certificate of Designations. Each Series F Preferred Share Certificate shall be
dated the date of its authentication.
     Other than upon original issuance, all transfers and exchanges of the
Series F Preferred Stock shall be made by direct registration on the books and
records of the Company.
     Section 13. Transfer Agent And Registrar. The duly appointed Transfer Agent
and Registrar for the Series F Preferred Stock shall be Wells Fargo Bank, N.A.
(the “Transfer Agent”). The Company may, in its sole discretion, remove the
Transfer Agent in accordance with the agreement between the Company and the
Transfer Agent; provided that the Company shall appoint a successor transfer
agent who shall accept such appointment prior to the effectiveness of such
removal; provided further that such successor transfer agent shall be the
Transfer Agent for purposes of this Certificate of Designations and the Series F
Preferred Stock Purchase Agreement.
     Section 14. Other Rights. The shares of the Series F Preferred Stock shall
not have any rights, preferences, privileges or voting powers or relative,
participating, optional or other special rights, or qualifications, limitations
or restrictions thereof, other than as set forth herein or in the Charter or as
provided by applicable law.

A-11



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SERIES F FIXED RATE NON-CUMULATIVE
PERPETUAL PREFERRED STOCK
($0 INITIAL LIQUIDATION PREFERENCE)

      NUMBER   SHARES [___]   [___]

CUSIP [_______]
AMERICAN INTERNATIONAL GROUP, INC.
INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE
THIS CERTIFICATE IS TRANSFERABLE
IN THE CITY OF SOUTH ST. PAUL, MINNESOTA
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
(A) AT ANY TIME ON OR PRIOR TO THE TERMINATION DATE AND (B) AT ANY TIME AFTER
THE TERMINATION DATE EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS
IN EFFECT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR SUCH
LAWS. EACH PURCHASER OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT IS
NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. ANY TRANSFEREE OF THE
SECURITIES REPRESENTED BY THIS INSTRUMENT BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT WILL NOT OFFER, SELL OR
OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS INSTRUMENT EXCEPT
(A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER THE
SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES REPRESENTED BY THIS INSTRUMENT
ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
(3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THE SECURITIES REPRESENTED
BY THIS INSTRUMENT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.

E-1



--------------------------------------------------------------------------------



 



     This is to certify that the UNITED STATES DEPARTMENT OF THE TREASURY is the
owner of THREE HUNDRED THOUSAND (300,000) fully paid and non-assessable shares
of Series F Fixed Rate Non-Cumulative Perpetual Preferred Stock, $5.00 par
value, initial liquidation preference $0 per share (the “Stock”), of the
American International Group, Inc. (the “Company”), transferable on the books of
the Company by the holder hereof in person or by duly authorized attorney upon
surrender of this certificate properly endorsed. Capitalized terms used herein
but not defined shall have the respective meanings given them in the Certificate
of Designations for the Stock dated April 17, 2009.
     This certificate is not valid or obligatory for any purpose unless
countersigned and registered by the Transfer Agent and Registrar.
     Witness the facsimile seal of the Company and the facsimile signatures of
its duly authorized officers.
Dated: April 17, 2009

       
 
   
Name:
  Name:
Title:
  Title:
 
   
 
  Countersigned and Registered


 
as Transfer Agent and Registrar ,



         
 
  By:    
 
       
 
      Authorized Signature

E-2



--------------------------------------------------------------------------------



 



AMERICAN INTERNATIONAL GROUP, INC.
     AMERICAN INTERNATIONAL GROUP, INC. (the “Company”) will furnish, without
charge to each stockholder who so requests, a copy of the certificate of
designations establishing the powers, preferences and relative, participating,
optional or other special rights of each class of stock of the Company or series
thereof and the qualifications, limitations or restrictions of such preferences
and/or rights applicable to each class of stock of the Company or series
thereof. Such information may be obtained by a request in writing to the
Secretary of the Company at its principal place of business.
     This certificate and the share or shares represented hereby are issued and
shall be held subject to all of the provisions of the Company’s Restated
Certificate of Incorporation, as amended, and the Certificate of Designations of
the Series F Fixed Rate Non-Cumulative Perpetual Preferred Stock (Initial
Liquidation Preference $0 per share) (copies of which are on file with the
Transfer Agent), to all of which the holder, by acceptance hereof, assents.
     The following abbreviations, when used in the inscription on the face of
this certificate, shall be construed as though they were written out in full to
applicable laws or regulations:

         
TEN COM -
  as tenants in common   UNIF GIFT MIN ACT-                      Custodian
                    
TEN ENT -
  as tenants by the entireties  
                                   (Minor)                         (Cust)
JT TEN -
  as joint tenants with right of survivorship and not as tenants in common  
under Uniform Gifts to Minors Act                                         
 
    (State)

Additional abbreviations may also be used though not in the above list.
 
     For value received,                                          hereby
sell(s), assign(s) and transfer(s) unto
PLEASE INSERT SOCIAL SECURITY OR OTHER
     IDENTIFYING NUMBER OF ASSIGNEE
 
 
PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING ZIP CODE, OF ASSIGNEE

 
 
 
 
 
 
            shares of the capital stock represented by the within certificate,
and do(es) hereby irrevocably constitute and appoint
                                        , Attorney to transfer the said stock on
the books of the within named Company with full power of substitution in the
premises.

E-3



--------------------------------------------------------------------------------



 



Dated                                         

         
 
       
 
      Signature
 
       
 
  NOTICE:   The signature to this assignment must correspond with the name as
written upon the face of this certificate in every particular, without
alteration or enlargement or any change whatever.

SIGNATURE GUARANTEED

     
 
NOTICE: The signature(s) should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations, and credit
unions with membership in an approved signature guarantee medallion program),
pursuant to Rule 17Ad-15 under the Securities Exchange Act of 1934.
   

E-4



--------------------------------------------------------------------------------



 



SCHEDULE OF INCREASES
OF THE SERIES F PREFERRED STOCK LIQUIDATION PREFERENCE
The following increases to the liquidation preference of the Series F Preferred
Stock have been made:

                                              Aggregate liquidation            
      Amount of increase in     preference following     Liquidation    
Signature of   Date of increase   liquidation preference     such increase    
preference per share     authorized signatory  
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       
 
                               
 
                       

E-5



--------------------------------------------------------------------------------



 



ANNEX B
FORM OF COMMENCEMENT OPINION
     (a) The Company has been duly incorporated and is an existing corporation
in good standing under the laws of the state of its incorporation.
     (b) The Series F Preferred Stock has been duly authorized and, when issued
and delivered pursuant to the Agreement, the Series F Preferred Stock will be
validly issued, fully paid and nonassessable, and will not be issued in
violation of any preemptive rights.
     (c) The Warrant has been duly authorized and, when executed and delivered
as contemplated hereby, will constitute a valid and legally binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as the same may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws affecting the
creditors’ rights and general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity.
     (d) The shares of Common Stock issuable upon exercise of the Warrant have
been duly authorized and reserved for issuance upon exercise of the Warrant and
when so issued in accordance with the terms of the Warrant will be validly
issued, fully paid and nonassessable.
     (e) The Company has the corporate power and authority to execute and
deliver the Agreement and the Warrant and to perform its obligations thereunder
(including the issuance of the Series F Preferred Stock, the Warrant and the
Warrant Shares).
     (f) The execution, delivery and performance by the Company of the Agreement
and the Warrant and the consummation of the transactions contemplated thereby
have been duly authorized by all necessary corporate action on the part of the
Company and its stockholders (other than (i) the vote of the stockholders
described in Section 3.1(b) of the Agreement and (ii) the corporate actions
required to consummate the transactions contemplated by Section 3.9), and no
further approval or authorization is required on the part of the Company, other
than the vote of the stockholders described in Section 3.1(b) of the Agreement
and the corporate actions required to consummate the transactions contemplated
by Section 3.9.
     (g) The Agreement is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as the same
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the creditors’ rights and general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at law or in equity; provided, however, such counsel need express no
opinion with respect to Section 3.1(b), Section 3.9 or Section 4.5(g) or the
severability provisions of the Agreement insofar as Section 3.1(b), Section 3.9
or Section 4.5(g) is concerned.

 



--------------------------------------------------------------------------------



 



ANNEX C
FORM OF DRAWDOWN OPINION
     (a) The Company has been duly incorporated and is an existing corporation
in good standing under the laws of the state of its incorporation.
     (b) The Series F Preferred Stock has been duly authorized and validly
issued and is fully paid and nonassessable; provided, however, that no opinion
as to subsequent increases in the liquidation preference of the Series F
Preferred Stock is expressed hereby.
     (c) The Series F Preferred Stock has not been issued in violation of any
preemptive rights provided for in the Company’s Restated Certificate of
Incorporation, as amended to the date of this opinion, or under the laws of the
state of the Company’s incorporation.

 



--------------------------------------------------------------------------------



 



ANNEX D
FORM OF WARRANT

[SEE ATTACHED]

 



--------------------------------------------------------------------------------



 



WARRANT TO PURCHASE COMMON STOCK
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS. THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND
OTHER PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.
WARRANT
to purchase
3,000
Shares of Common Stock
of AMERICAN INTERNATIONAL GROUP, INC.
Issue Date: April 17, 2009
     1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.
     “Affiliate” has the meaning ascribed to it in the Purchase Agreement.
     “Appraisal Procedure” means a procedure whereby two independent appraisers,
one chosen by the Company and one by the Original Warrantholder, shall mutually
agree upon the determinations then the subject of appraisal. Each party shall
deliver a notice to the other appointing its appraiser within 15 days after the
Appraisal Procedure is invoked. If within 30 days after appointment of the two
appraisers they are unable to agree upon the amount in question, a third
independent appraiser shall be chosen within 10 days thereafter by the mutual
consent of such first two appraisers. The decision of the third appraiser so
appointed and chosen shall be given within 30 days after the selection of such
third appraiser. If three appraisers shall be appointed and the determination of
one appraiser is disparate from the middle determination by more than twice the
amount by which the other determination is disparate from the middle
determination, then the determination of such appraiser shall be excluded, the
remaining two determinations shall be averaged and such average shall be binding
and conclusive upon the Company and the Original Warrantholder; otherwise, the





--------------------------------------------------------------------------------



 



average of all three determinations shall be binding upon the Company and the
Original Warrantholder. The costs of conducting any Appraisal Procedure shall be
borne by the Company.
     “Board of Directors” means the board of directors of the Company, including
any duly authorized committee thereof.
     “Business Combination” means a merger, consolidation, statutory share
exchange or similar transaction that requires the approval of the Company’s
stockholders.
     “business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.
     “Capital Stock” means (A) with respect to any Person that is a corporation
or company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.
     “Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.
     “Charter Amendment” means the amendments to the Company’s Restated
Certificate of Incorporation to reduce the par value of the Common Stock to
$0.000001 per share and increase the number of authorized shares of Common Stock
to 19 billion.
     “Common Stock” has the meaning ascribed to it in the Purchase Agreement.
     “Company” means the American International Group, Inc.
     “conversion” has the meaning set forth in Section 13(B).
     “convertible securities” has the meaning set forth in Section 13(B).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute, and the rules and regulations
promulgated thereunder.
     “Exercise Price” means, with respect to this Warrant, $0.000001 per share.
     “Expiration Time” has the meaning set forth in Section 3.
     “Fair Market Value” means, with respect to any security or other property,
the fair market value of such security or other property as determined by the

2



--------------------------------------------------------------------------------



 



Board of Directors, acting in good faith or, with respect to Section 14, as
determined by the Original Warrantholder acting in good faith. For so long as
the Original Warrantholder holds this Warrant or any portion thereof, it may
object in writing to the Board of Director’s calculation of fair market value
within 10 days of receipt of written notice thereof. If the Original
Warrantholder and the Company are unable to agree on fair market value during
the 10-day period following the delivery of the Original Warrantholder’s
objection, the Appraisal Procedure may be invoked by either party to determine
Fair Market Value by delivering written notification thereof not later than the
30th day after delivery of the Original Warrantholder’s objection.
     “Governmental Entities” has the meaning ascribed to it in the Purchase
Agreement.
     “Initial Number” has the meaning set forth in Section 13(B).
     “Issue Date” means April 17, 2009.
     “Market Price” means, with respect to a particular security, on any given
day, the last reported sale price regular way or, in case no such reported sale
takes place on such day, the average of the last closing bid and ask prices
regular way, in either case on the principal national securities exchange on
which the applicable securities are listed or admitted to trading, or if not
listed or admitted to trading on any national securities exchange, the average
of the closing bid and ask prices as furnished by two members of the Financial
Industry Regulatory Authority, Inc. selected from time to time by the Company
for that purpose. “Market Price” shall be determined without reference to after
hours or extended hours trading. If such security is not listed and traded in a
manner that the quotations referred to above are available for the period
required hereunder, the Market Price per share of Common Stock shall be deemed
to be (i) in the event that any portion of the Warrant is held by the Original
Warrantholder, the fair market value per share of such security as determined in
good faith by the Original Warrantholder or (ii) in all other circumstances, the
fair market value per share of such security as determined in good faith by the
Board of Directors in reliance on an opinion of a nationally recognized
independent investment banking corporation retained by the Company for this
purpose and certified in a resolution to the Warrantholder. For the purposes of
determining the Market Price of the Common Stock on the “trading day” preceding,
on or following the occurrence of an event, (i) that trading day shall be deemed
to commence immediately after the regular scheduled closing time of trading on
the New York Stock Exchange or, if trading is closed at an earlier time, such
earlier time and (ii) that trading day shall end at the next regular scheduled
closing time, or if trading is closed at an earlier time, such earlier time (for
the avoidance of doubt, and as an example, if the Market Price is to be
determined as of the last trading day preceding a specified event and the
closing time of trading on a particular day is 4:00 p.m. and the specified event
occurs at 5:00 p.m. on that day, the Market Price would be determined by
reference to such 4:00 p.m. closing price).

3



--------------------------------------------------------------------------------



 



     “Original Warrantholder” means the United States Department of the
Treasury. Any actions specified to be taken by the Original Warrantholder
hereunder may only be taken by such Person and not by any other Warrantholder.
     “Permitted Transactions” has the meaning set forth in Section 13(B).
     “Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.
     “Per Share Fair Market Value” has the meaning set forth in Section 13(C).
     “Preferred Shares” means the perpetual preferred stock issued to the
Original Warrantholder on the Issue Date pursuant to the Purchase Agreement.
     “Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any subsidiary thereof pursuant to (A) any tender offer or exchange
offer subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder or (B) any other offer available to substantially all
holders of Common Stock, in the case of both (A) or (B), whether for cash,
shares of Capital Stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, effected while this Warrant is outstanding. The “Effective Date” of a
Pro Rata Repurchase shall mean the date of acceptance of shares for purchase or
exchange by the Company under any tender or exchange offer which is a Pro Rata
Repurchase or the date of purchase with respect to any Pro Rata Repurchase that
is not a tender or exchange offer.
     “Purchase Agreement” means the Securities Purchase Agreement, dated as of
April 17, 2009, as amended from time to time, between the Company and the United
States Department of the Treasury, including all annexes and schedules thereto.
     “Regulatory Approvals” with respect to the Warrantholder, means, to the
extent applicable and required to permit the Warrantholder to exercise this
Warrant for shares of Common Stock and to own such Common Stock without the
Warrantholder being in violation of applicable law, rule or regulation, the
receipt of any necessary approvals and authorizations of, filings and
registrations with, notifications to, or expiration or termination of any
applicable waiting period under, the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and the rules and regulations thereunder.
     “SEC” means the U.S. Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

4



--------------------------------------------------------------------------------



 



     “Series C Preferred Stock” has the meaning ascribed to it in the Purchase
Agreement.
     “Shares” has the meaning set forth in Section 2.
     “Special Reserve” has the meaning set forth in Section 3.
     “trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a business day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a business day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of Common Stock
(i) are not suspended from trading on any national or regional securities
exchange or association or over-the-counter market for any period or periods
aggregating one half hour or longer; and (ii) have traded at least once on the
national or regional securities exchange or association or over-the-counter
market that is the primary market for the trading of the shares of Common Stock.
     “U.S. GAAP” means United States generally accepted accounting principles.
     “Warrantholder” has the meaning set forth in Section 2.
     “Warrant” means this Warrant, issued pursuant to the Purchase Agreement.
     2. Number of Shares; Exercise Price. This certifies that, for value
received, the United States Department of the Treasury or its permitted assigns
(the “Warrantholder”) is entitled, upon the terms and subject to the conditions
hereinafter set forth, to acquire from the Company, in whole or in part, after
the receipt of all applicable Regulatory Approvals, if any, up to an aggregate
of 3,000 fully paid and nonassessable shares of Common Stock, at a purchase
price per share of Common Stock equal to the Exercise Price. The number of
shares of Common Stock (the “Shares”) and the Exercise Price are subject to
adjustment as provided herein, and all references to “Common Stock,” “Shares”
and “Exercise Price” herein shall be deemed to include any such adjustment or
series of adjustments.
     3. Exercise of Warrant; Term. Subject to Section 2, to the extent permitted
by applicable laws and regulations, the right to purchase the Shares represented
by this Warrant is exercisable, in whole or in part by the Warrantholder, at any
time or from time to time after the execution and delivery of this Warrant by
the Company on the date hereof, but in no event later than 5:00 p.m., New York
City time on the tenth anniversary of the Issue Date (the “Expiration Time”), by
(A) the surrender of this Warrant and Notice of Exercise annexed hereto, duly
completed and executed on behalf of the Warrantholder, at the principal
executive office of the Company located at 70 Pine Street, New

5



--------------------------------------------------------------------------------



 



York, New York 10270 Attention: Chief Financial Officer (or such other office or
agency of the Company in the United States as it may designate by notice in
writing to the Warrantholder at the address of the Warrantholder appearing on
the books of the Company), and (B) payment of the Exercise Price for the Shares
thereby purchased:
     (i) by having the Company withhold, from the shares of Common Stock that
would otherwise be delivered to the Warrantholder upon such exercise, shares of
Common Stock issuable upon exercise of the Warrant equal in value to the
aggregate Exercise Price as to which this Warrant is so exercised based on the
Market Price of the Common Stock on the trading day on which this Warrant is
exercised and the Notice of Exercise is delivered to the Company pursuant to
this Section 3, or
     (ii) with the consent of both the Company and the Warrantholder, by
tendering in cash, by certified or cashier’s check payable to the order of the
Company, or by wire transfer of immediately available funds to an account
designated by the Company.
     If and so long as the par value per share of the Common Stock of the
Company is $2.50, upon exercise of this Warrant there shall be transferred to
the Common Stock capital account from the special reserve (the “Special
Reserve”) created by the Board of Directors upon issuance of shares of the
Series F Fixed Rate Non-Cumulative Perpetual Preferred Stock of the Company, an
amount equal to $2.499999 per share of Common Stock issued upon such exercise,
it being understood that if the par value of the Common Stock shall be reduced
to $0.000001 per share, the Special Reserve will no longer exist and no such
transfer shall be required.
     If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time, and in any event not exceeding three business days, a new warrant in
substantially identical form for the purchase of that number of Shares equal to
the difference between the number of Shares subject to this Warrant and the
number of Shares as to which this Warrant is so exercised. Notwithstanding
anything in this Warrant to the contrary, the Warrantholder hereby acknowledges
and agrees that its exercise of this Warrant for Shares is subject to the
condition that the Warrantholder will have first received any applicable
Regulatory Approvals.
     4. Issuance of Shares; Authorization; Listing. Book-entries representing
Shares issued upon exercise of this Warrant will be promptly recorded in such
name or names as the Warrantholder may designate. The Company hereby represents
and warrants that any Shares issued upon the exercise of this Warrant in
accordance with the provisions of Section 3 will be duly and validly authorized
and issued, fully paid and nonassessable and free from all taxes, liens and
charges (other than liens or charges created by the Warrantholder, income and
franchise taxes incurred in connection with the exercise of the

6



--------------------------------------------------------------------------------



 



Warrant or taxes in respect of any transfer occurring contemporaneously
therewith). The Company agrees that the Shares so issued will be deemed to have
been issued to the Warrantholder as of the close of business on the date on
which this Warrant and payment of the Exercise Price are delivered to the
Company in accordance with the terms of this Warrant, notwithstanding that the
stock transfer books of the Company may then be closed. The Company will at all
times reserve and keep available, out of its authorized but unissued Common
Stock, solely for the purpose of providing for the exercise of this Warrant, the
aggregate number of shares of Common Stock then issuable upon exercise of this
Warrant at any time. The Company will (A) procure, at its sole expense, the
listing of the Shares issuable upon exercise of this Warrant at any time,
subject to issuance or notice of issuance, on all principal stock exchanges on
which the Common Stock is then listed or traded and (B) maintain such listings
of such Shares at all times after issuance. The Company will use reasonable best
efforts to ensure that the Shares may be issued without violation of any
applicable law or regulation or of any requirement of any securities exchange on
which the Shares are listed or traded.
     5. No Fractional Shares or Scrip. No fractional Shares or scrip
representing fractional Shares shall be issued upon any exercise of this
Warrant. In lieu of any fractional Share to which the Warrantholder would
otherwise be entitled, the Warrantholder shall be entitled to receive a cash
payment equal to the Market Price of the Common Stock on the last trading day
preceding the date of exercise less the pro-rated Exercise Price for such
fractional share.
     6. No Rights as Stockholders; Transfer Books. This Warrant does not entitle
the Warrantholder to any voting rights or other rights as a stockholder of the
Company prior to the date of exercise hereof. The Company will at no time close
its transfer books against transfer of this Warrant in any manner which
interferes with the timely exercise of this Warrant.
     7. Charges, Taxes and Expenses. Issuance of Shares to the Warrantholder
upon the exercise of this Warrant shall be made without charge to the
Warrantholder for any issue or transfer tax or other incidental expense in
respect of the issuance of such Shares, all of which taxes and expenses shall be
paid by the Company.
     8. Transfer/Assignment.
     (A) Subject to compliance with clause (B) of this Section 8, this Warrant
and all rights hereunder are transferable, in whole or in part, upon the books
of the Company by the registered holder hereof in person or by duly authorized
attorney, and a new warrant shall be made and delivered by the Company, of the
same tenor and date as this Warrant but registered in the name of one or more
transferees, upon surrender of this Warrant, duly endorsed, to the office or
agency of the Company described in Section 3. All expenses (other than stock
transfer taxes) and other charges payable in connection with the preparation,

7



--------------------------------------------------------------------------------



 



execution and delivery of the new warrants pursuant to this Section 8 shall be
paid by the Company.
     (B) The transfer of the Warrant and the Shares issued upon exercise of the
Warrant are subject to the restrictions set forth in Section 4.4 of the Purchase
Agreement. If and for so long as required by the Purchase Agreement, this
Warrant shall contain the legends as set forth in Section 4.2(a) of the Purchase
Agreement.
     9. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Shares. The Company shall maintain a registry showing the name and
address of the Warrantholder as the registered holder of this Warrant. This
Warrant may be surrendered for exchange or exercise in accordance with its
terms, at the office of the Company, and the Company shall be entitled to rely
in all respects, prior to written notice to the contrary, upon such registry.
     10. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.
     11. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a business day, then such action may be taken or such right may be
exercised on the next succeeding day that is a business day.
     12. Rule 144 Information. The Company covenants that it will use its
reasonable best efforts to timely file all reports and other documents required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations promulgated by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Warrantholder,
make publicly available such information as necessary to permit sales pursuant
to Rule 144 under the Securities Act), and it will use reasonable best efforts
to take such further action as any Warrantholder may reasonably request, in each
case to the extent required from time to time to enable such holder to, if
permitted by the terms of this Warrant and the Purchase Agreement, sell this
Warrant without registration under the Securities Act within the limitation of
the exemptions provided by (A) Rule 144 under the Securities Act, as such rule
may be amended from time to time, or (B) any successor rule or regulation
hereafter adopted by the SEC. Upon the written request of any Warrantholder, the
Company will deliver to

8



--------------------------------------------------------------------------------



 



such Warrantholder a written statement that it has complied with such
requirements.
     13. Adjustments and Other Rights. The Exercise Price and the number of
Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as follows; provided, that if more than one subsection of this
Section 13 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event shall cause an adjustment
under more than one subsection of this Section 13 so as to result in
duplication:
     (A) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or
(iii) combine or reclassify the outstanding shares of Common Stock into a
smaller number of shares, the number of Shares issuable upon exercise of this
Warrant at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the Warrantholder after such date shall be
entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive in respect of the shares of Common
Stock subject to this Warrant after such date had this Warrant been exercised
immediately prior to such date. In such event, the Exercise Price in effect at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be adjusted to
the number obtained by dividing (x) the product of (1) the number of Shares
issuable upon the exercise of this Warrant before such adjustment and (2) the
Exercise Price in effect immediately prior to the record or effective date, as
the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of Shares
issuable upon exercise of the Warrant determined pursuant to the immediately
preceding sentence.
     (B) Certain Issuances of Common Shares or Convertible Securities. Until the
earlier of (i) the date on which the Original Warrantholder no longer holds this
Warrant or any portion thereof and (ii) the third anniversary of the Issue Date,
if the Company shall issue shares of Common Stock (or rights or warrants or
other securities exercisable or convertible into or exchangeable (collectively,
a “conversion”) for shares of Common Stock) (collectively, “convertible
securities”) (other than in Permitted Transactions (as defined below) or a
transaction to which subsection (A) of this Section 13 is applicable) without
consideration or at a consideration per share (or having a conversion price per
share) that is less than 90% of the Market Price on the last trading day
preceding the date of the agreement on pricing such shares (or such convertible
securities) then, in such event:
(A) the number of Shares issuable upon the exercise of this Warrant immediately
prior to the date of the agreement on pricing of such shares

9



--------------------------------------------------------------------------------



 



(or of such convertible securities) (the “Initial Number”) shall be increased to
the number obtained by multiplying the Initial Number by a fraction (A) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
of the Company outstanding on such date and (y) the number of additional shares
of Common Stock issued (or into which convertible securities may be exercised or
convert) and (B) the denominator of which shall be the sum of (I) the number of
shares of Common Stock outstanding on such date and (II) the number of shares of
Common Stock which the aggregate consideration receivable by the Company for the
total number of shares of Common Stock so issued (or into which convertible
securities may be exercised or convert) would purchase at the Market Price on
the last trading day preceding the date of the agreement on pricing such shares
(or such convertible securities); and
(B) the Exercise Price payable upon exercise of the Warrant shall be adjusted by
multiplying such Exercise Price in effect immediately prior to the date of the
agreement on pricing of such shares (or of such convertible securities) by a
fraction, the numerator of which shall be the number of shares of Common Stock
issuable upon exercise of this Warrant prior to such date and the denominator of
which shall be the number of shares of Common Stock issuable upon exercise of
this Warrant immediately after the adjustment described in clause (A) above.
     For purposes of the foregoing, the aggregate consideration receivable by
the Company in connection with the issuance of such shares of Common Stock or
convertible securities shall be deemed to be equal to the sum of the net
offering price (including the Fair Market Value of any non-cash consideration
and after deduction of any related expenses payable to third parties) of all
such securities plus the minimum aggregate amount, if any, payable upon exercise
or conversion of any such convertible securities into shares of Common Stock;
and “Permitted Transactions” shall mean issuances (i) as consideration for or to
fund the acquisition of businesses and/or related assets, (ii) in connection
with employee benefit plans and compensation related arrangements in the
ordinary course and consistent with past practice approved by the Board of
Directors, (iii) in connection with a public or broadly marketed offering and
sale of Common Stock or convertible securities for cash conducted by the Company
or its affiliates pursuant to registration under the Securities Act or Rule 144A
thereunder on a basis consistent with capital raising transactions by comparable
financial institutions and (iv) in connection with the exercise of preemptive
rights on terms existing as of the Issue Date. Any adjustment made pursuant to
this Section 13(B) shall become effective immediately upon the date of such
issuance. For the avoidance of doubt, neither the Charter Amendment nor any
subsequent conversion of the Series C Preferred Stock into Common Stock shall
give rise to an adjustment to the terms of the Warrant under this Section 13.
     (C) Other Distributions. In case the Company shall fix a record date for
the making of a distribution to all holders of shares of its Common Stock of

10



--------------------------------------------------------------------------------



 



securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding dividends of its Common Stock and other dividends or distributions
referred to in Section 13(A)), in each such case, the Exercise Price in effect
prior to such record date shall be reduced immediately thereafter to the price
determined by multiplying the Exercise Price in effect immediately prior to the
reduction by the quotient of (x) the Market Price of the Common Stock on the
last trading day preceding the first date on which the Common Stock trades
regular way on the principal national securities exchange on which the Common
Stock is listed or admitted to trading without the right to receive such
distribution, minus the amount of cash and/or the Fair Market Value of the
securities, evidences of indebtedness, assets, rights or warrants to be so
distributed in respect of one share of Common Stock (such amount and/or Fair
Market Value, the “Per Share Fair Market Value”) divided by (y) such Market
Price on such date specified in clause (x); such adjustment shall be made
successively whenever such a record date is fixed. In such event, the number of
Shares issuable upon the exercise of this Warrant shall be increased to the
number obtained by dividing (x) the product of (1) the number of Shares issuable
upon the exercise of this Warrant before such adjustment, and (2) the Exercise
Price in effect immediately prior to the distribution giving rise to this
adjustment by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence. In the event that such distribution is not so
made, the Exercise Price and the number of Shares issuable upon exercise of this
Warrant then in effect shall be readjusted, effective as of the date when the
Board of Directors determines not to distribute such shares, evidences of
indebtedness, assets, rights, cash or warrants, as the case may be, to the
Exercise Price that would then be in effect and the number of Shares that would
then be issuable upon exercise of this Warrant if such record date had not been
fixed.
     (D) Certain Repurchases of Common Stock. In case the Company effects a Pro
Rata Repurchase of Common Stock, then the Exercise Price shall be reduced to the
price determined by multiplying the Exercise Price in effect immediately prior
to the Effective Date of such Pro Rata Repurchase by a fraction of which the
numerator shall be (i) the product of (x) the number of shares of Common Stock
outstanding immediately before such Pro Rata Repurchase and (y) the Market Price
of a share of Common Stock on the trading day immediately preceding the first
public announcement by the Company or any of its Affiliates of the intent to
effect such Pro Rata Repurchase, minus (ii) the aggregate purchase price of the
Pro Rata Repurchase, and of which the denominator shall be the product of
(i) the number of shares of Common Stock outstanding immediately prior to such
Pro Rata Repurchase minus the number of shares of Common Stock so repurchased
and (ii) the Market Price per share of Common Stock on the trading day
immediately preceding the first public announcement by the Company or any of its
Affiliates of the intent to effect such Pro Rata Repurchase. In such event, the
number of shares of Common Stock issuable upon the exercise of this Warrant
shall be increased to the number obtained by dividing (x) the product of (1) the
number of Shares issuable upon the exercise of this Warrant before such
adjustment, and (2) the Exercise Price in effect immediately prior to the Pro
Rata

11



--------------------------------------------------------------------------------



 



Repurchase giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence. For the
avoidance of doubt, no increase to the Exercise Price or decrease in the number
of Shares issuable upon exercise of this Warrant shall be made pursuant to this
Section 13(D).
     (E) Business Combinations. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 13(A)), the Warrantholder’s right to receive Shares upon
exercise of this Warrant shall be converted into the right to exercise this
Warrant to acquire the number of shares of stock or other securities or property
(including cash) which the Common Stock issuable (at the time of such Business
Combination or reclassification) upon exercise of this Warrant immediately prior
to such Business Combination or reclassification would have been entitled to
receive upon consummation of such Business Combination or reclassification; and
in any such case, if necessary, the provisions set forth herein with respect to
the rights and interests thereafter of the Warrantholder shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to the
Warrantholder’s right to exercise this Warrant in exchange for any shares of
stock or other securities or property pursuant to this paragraph. In determining
the kind and amount of stock, securities or the property receivable upon
exercise of this Warrant following the consummation of such Business
Combination, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the consideration that the Warrantholder shall be entitled to
receive upon exercise shall be deemed to be the types and amounts of
consideration received by the majority of all holders of the shares of Common
Stock that affirmatively make an election (or of all such holders if none make
an election).
     (F) Rounding of Calculations; Minimum Adjustments. All calculations under
this Section 13 shall be made to the nearest one-tenth (1/10th) of a cent or to
the nearest one-hundredth (1/100th) of a share, as the case may be. Any
provision of this Section 13 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.
     (G) Timing of Issuance of Additional Common Stock Upon Certain Adjustments.
In any case in which the provisions of this Section 13 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
Warrantholder of this Warrant exercised after such record date and before the
occurrence of such event the additional shares of Common Stock issuable upon

12



--------------------------------------------------------------------------------



 



such exercise by reason of the adjustment required by such event over and above
the shares of Common Stock issuable upon such exercise before giving effect to
such adjustment and (ii) paying to such Warrantholder any amount of cash in lieu
of a fractional share of Common Stock; provided, however, that the Company upon
request shall deliver to such Warrantholder a due bill or other appropriate
instrument evidencing such Warrantholder’s right to receive such additional
shares, and such cash, upon the occurrence of the event requiring such
adjustment.
     (H) Other Events. For so long as the Original Warrantholder holds this
Warrant or any portion thereof, if any event occurs as to which the provisions
of this Section 13 are not strictly applicable or, if strictly applicable, would
not, in the good faith judgment of the Board of Directors of the Company, fairly
and adequately protect the purchase rights of the Warrants in accordance with
the essential intent and principles of such provisions, then the Board of
Directors shall make such adjustments in the application of such provisions, in
accordance with such essential intent and principles, as shall be reasonably
necessary, in the good faith opinion of the Board of Directors, to protect such
purchase rights as aforesaid. The Exercise Price and the number of Shares into
which this Warrant is exercisable shall not be adjusted in the event of a change
in the par value of the Common Stock (other than pursuant to the Charter
Amendment) or a change in the jurisdiction of incorporation of the Company.
     (I) Statement Regarding Adjustments. Whenever the Exercise Price or the
number of Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 13, the Company shall forthwith file at the principal office
of the Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares into which this Warrant shall be exercisable after such adjustment, and
the Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Warrantholder at the address appearing in the
Company’s records.
     (J) Notice of Adjustment Event. In the event that the Company shall propose
to take any action of the type described in this Section 13 (but only if the
action of the type described in this Section 13 would result in an adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Company shall give notice to the
Warrantholder, in the manner set forth in Section 13(I), which notice shall
specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place. Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Exercise Price and the number, kind or class of
shares or other securities or property which shall be deliverable upon exercise
of this Warrant. In the case of any action which would require the fixing of a
record date, such notice shall be given at least 10 days prior to the date so
fixed, and in case of all other action, such notice shall be given at least
15 days

13



--------------------------------------------------------------------------------



 



prior to the taking of such proposed action. Failure to give such notice, or any
defect therein, shall not affect the legality or validity of any such action.
     (K) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 13, the Company shall take any action which may be necessary,
including obtaining regulatory, New York Stock Exchange or stockholder approvals
or exemptions, in order that the Company may thereafter validly and legally
issue as fully paid and nonassessable all shares of Common Stock that the
Warrantholder is entitled to receive upon exercise of this Warrant pursuant to
this Section 13.
     (L) Adjustment Rules. Any adjustments pursuant to this Section 13 shall be
made successively whenever an event referred to herein shall occur. If an
adjustment in Exercise Price made hereunder would reduce the Exercise Price to
an amount below par value of the Common Stock, then such adjustment in Exercise
Price made hereunder shall reduce the Exercise Price to the par value of the
Common Stock.
     14. Exchange. At any time following the date on which the shares of Common
Stock of the Company are no longer listed or admitted to trading on a national
securities exchange (other than in connection with any Business Combination),
the Original Warrantholder may cause the Company to exchange all or a portion of
this Warrant for an economic interest (to be determined by the Original
Warrantholder after consultation with the Company) of the Company classified as
permanent equity under U.S. GAAP having a value equal to the Fair Market Value
of the portion of the Warrant so exchanged. The Original Warrantholder shall
calculate any Fair Market Value required to be calculated pursuant to this
Section 14, which shall not be subject to the Appraisal Procedure.
     15. No Impairment. The Company will not, by amendment of its Charter or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Warrantholder.
     16. Governing Law. This Warrant, and the rights and obligations of the
parties hereunder, shall be governed by, and construed and interpreted in
accordance with, United States federal law and not the law of any State. To the
extent that a court looks to the laws of any State to determine or define the
United States federal law, it is the intention of the parties hereto that such
court shall look only to the laws of the State of New York without regard to the
rules of conflicts of laws. Each of the Company and the Warrantholder agrees
(a) to submit to the exclusive jurisdiction and

14



--------------------------------------------------------------------------------



 



venue of the United States District Court for the District of Columbia for any
action, suit or proceeding arising out of or relating to this Warrant or the
transactions contemplated hereby, and (b) that notice may be served upon the
Company at the address in Section 20 below and upon the Warrantholder at the
address for the Warrantholder set forth in the registry maintained by the
Company pursuant to Section 9 hereof. To the extent permitted by applicable law,
each of the Company and the Warrantholder hereby unconditionally waives trial by
jury in any legal action or proceeding relating to the Warrant or the
transactions contemplated hereby or thereby.
     17. Binding Effect. This Warrant shall be binding upon any successors or
assigns of the Company.
     18. Amendments. This Warrant may be amended and the observance of any term
of this Warrant may be waived only with the written consent of the Company and
the Warrantholder.
     19. Prohibited Actions. The Company agrees that it will not take any action
which would entitle the Warrantholder to an adjustment of the Exercise Price if
the total number of shares of Common Stock issuable after such action upon
exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its Charter.
     20. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
If to the Company:
American International Group, Inc.
70 Pine Street
New York, New York 10270
Attention: Chief Financial Officer:
                   Secretary:
                   Treasurer:
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004

15



--------------------------------------------------------------------------------



 



Attention     Robert W. Reeder, III
                     Michael M. Wiseman
If to the Warrantholder:
United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, DC 20220
Attention: Chief Counsel, Office of Financial Stability
Telecopy: (202) 927-9225
Email: ofschiefcounselnotices@do.treas.gov
with a copy to:
Davis Polk & Wardwell
450 Lexington Avenue
New York, NY 10017
Attention:     John Brandow
     21. Entire Agreement. This Warrant contains the entire agreement between
the parties with respect to the subject matter hereof and supersede all prior
and contemporaneous arrangements or undertakings with respect thereto.

16



--------------------------------------------------------------------------------



 



[Form of Notice of Exercise]
Date:                                         
TO:       American International Group, Inc.
RE:       Election to Purchase Common Stock
     The undersigned, pursuant to the provisions set forth in the attached
Warrant, hereby agrees to subscribe for and purchase the number of shares of the
Common Stock set forth below covered by such Warrant. The undersigned, in
accordance with Section 3 of the Warrant, hereby agrees to pay the aggregate
Exercise Price for such shares of Common Stock in the manner set forth below. A
new warrant evidencing the remaining shares of Common Stock covered by such
Warrant, but not yet subscribed for and purchased, if any, should be issued in
the name set forth below.
Number of Shares of Common Stock                                         
Method of Payment of Exercise Price (note if cashless exercise pursuant to
Section 3(i) of the Warrant or cash exercise pursuant to Section 3(ii) of the
Warrant, with consent of the Company and the Warrantholder)
                                        
Aggregate Exercise Price:                                         

             
 
           
 
  Holder:        
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
by a duly authorized officer.
Dated: April 17, 2009

             
 
                AMERICAN INTERNATIONAL GROUP, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                Attest:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Warrant]

